       Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 1 of 107




                         UNITED STATES DISTRICT COURT

                          DISTRICT OF MASSACHUSETTS


FADI DAHHAN, Individually and on Behalf )     No. 1:17-cv-10511-IT
of All Others Similarly Situated,         )
                                          )   CLASS ACTION
                              Plaintiff,  )
                                          )
        vs.                               )
                                          )
OVASCIENCE, INC., et al.,                 )
                                          )
                              Defendants.
                                          )
                                          )


         PLAINTIFF’S SECOND AMENDED CLASS ACTION COMPLAINT
            Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 2 of 107



                                                 TABLE OF CONTENTS

                                                                                                                                         Page

I.     INTRODUCTION ...............................................................................................................1

II.    JURISDICTION AND VENUE ..........................................................................................6

III.   PARTIES .............................................................................................................................7

       A.         Plaintiff ....................................................................................................................7

       B.         Defendants ...............................................................................................................7

IV.    SUBSTANTIVE ALLEGATIONS ...................................................................................11

       A.         Background ............................................................................................................11

       B.         The Science Behind AUGMENT ..........................................................................12

       C.         OvaScience Attempts to Launch Its Experimental AUGMENT Treatment
                  in the United States ................................................................................................14

       D.         To Avoid FDA Scrutiny, OvaScience Discontinues Its AUGMENT Study
                  and Ceases Efforts to Launch AUGMENT in the United States ...........................14

       E.         OvaScience Rolls out AUGMENT by Offering It for Free in International
                  Locations Outside the FDA’s Reach......................................................................15

       F.         Defendants Announce that They Had Given Away 150 AUGMENT
                  Cycles and Expect to Sell 1,000 Commercial AUGMENT Cycles in 2015 ..........16

       G.         Defendants Reveal the First AUGMENT Results, and the Market Begins
                  to Question the Efficacy of the Treatment .............................................................18

       H.         OvaScience Reveals the Departure of Its Chief Commercial Officer and
                  Reveals for the First Time that It Will Not Come Close to Reaching 1,000
                  Commercial Cycles in 2015 ...................................................................................24

       I.         AUGMENT Was Not Commercially Viable and Defendants Were Not on
                  Track to Hit 1,000 Commercial Cycles .................................................................26

       J.         Defendants Knowingly Misled Investors About AUGMENT’s
                  Commercial Viability and OvaScience’s Ability to Reach 1,000
                  Commercial Cycles of AUGMENT.......................................................................27

       K.         The Longwood Defendants Exercised Control Over Defendants Dipp and
                  OvaScience ............................................................................................................35


                                                                   -i-
          Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 3 of 107




                                                                                                                                    Page


                  1.         The Longwood Defendants and Dipp Launched, Invested in, and
                             Controlled OvaScience as Part of Longwood Fund’s Venture
                             Capital Strategy..........................................................................................35

                  2.         Longwood Fund’s Members Launch OvaScience, Install
                             Themselves as OvaScience Executives and Board Members, and
                             Exercise Day-to-Day Control Over OvaScience .......................................36

                  3.         The Longwood Defendants and Dipp Exercised Day-to-Day
                             Control Over OvaScience and Made Material Misrepresentations
                             and Omissions to Investors to Inflate OvaScience’s Stock Price
                             While They Seek a Lucrative Sale of the Company ..................................40

V.      DEFENDANTS’ FALSE AND MISLEADING CLASS PERIOD
        STATEMENTS..................................................................................................................55

        A.        December 17, 2014 Investor Day ..........................................................................56

        B.        January 6, 2015 Preliminary Prospectus Supplement, January 7, 2015
                  Prospectus Supplement, and January 14, 2015 JPMorgan Healthcare
                  Conference .............................................................................................................60

                  1.         January 7, 2015 Prospectus Supplement ....................................................60

                  2.         January 14, 2015 JPMorgan Healthcare Conference .................................61

        C.        Fourth Quarter and Fiscal Year 2014 Financial Results ........................................62

        D.        First Quarter 2015 Financial Results .....................................................................65

        E.        Second Quarter 2015 Financial Results .................................................................67

VI.     TRUTH BEGINS TO EMERGE .......................................................................................70

VII.    POST-CLASS PERIOD REVELATIONS ........................................................................82

VIII.   LOSS CAUSATION ..........................................................................................................84

        A.        March 26-28, 2015 Revelations .............................................................................84

        B.        April 6, 2015 Revelation ........................................................................................86

        C.        September 28-29, 2015 Revelations ......................................................................87

IX.     PRESUMPTION OF RELIANCE .....................................................................................89
                                                                - ii -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 4 of 107




                                                                                                                         Page


X.    NO SAFE HARBOR .........................................................................................................91

XI.   PLAINTIFF’S CLASS ACTION ALLEGATIONS ..........................................................93




                                                          - iii -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 5 of 107




       By and through its undersigned counsel, Lead Plaintiff Freedman Family Investments LLC

(“Plaintiff”) alleges the following against OvaScience, Inc. n/k/a Millendo Therapeutics, Inc.

(“OvaScience” or “Company”), Dr. Michelle Dipp, M.D., Ph.D. (“Defendant Dipp” or “Dipp”),

Jeffrey E. Young (“Defendant Young” or “Young”), Richard Aldrich (“Defendant Aldrich” or

“Aldrich”), Longwood Fund, L.P., and Longwood Fund GP, LLC (collectively, “Defendants”),

upon personal knowledge as to those allegations concerning Plaintiff and, as to all other matters,

upon the investigation of counsel, which included, without limitation: (a) review and analysis of

public filings made by OvaScience with the Securities and Exchange Commission (“SEC”); (b)

review and analysis of press releases and other publications disseminated by certain of the

Defendants and other related non-parties; (c) review of news articles, securities analyst reports,

and shareholder communications; (d) review of other publicly available information concerning

Defendants; (e) information readily obtainable on the Internet; (f) interviews with factual sources,

including individuals formerly employed by OvaScience; and (g) documents produced in

discovery. Many of the facts supporting the allegations contained herein are known only to

Defendants named herein or are exclusively within their custody and control. Plaintiff believes

that substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

I.     INTRODUCTION

       1.      Plaintiff brings this federal securities fraud class action on behalf of itself and all

other similarly situated persons or entities who purchased or otherwise acquired the publicly traded

common stock of OvaScience between December 17, 2014 and September 28, 2015 (“Class

Period”) and who were damaged thereby (“Class”). Plaintiff brings this action against Defendants

for violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange

Act”), 15 U.S.C. §§78j(b) and 78t(a).
                                                 -1-
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 6 of 107




       2.      OvaScience is a fertility company founded to develop and commercialize new

fertility treatments utilizing egg precursor or “EggPC” cells to improve egg health and

“revolutionize” in vitro fertilization (“IVF”). EggPC cells are immature egg cells found in the

outer ovary, which possess the ability to grow into new eggs. Since launching in 2011, the

Company has hypothesized three potential treatments based on this experimental science, only one

of which has been developed to the point of commercialization. This treatment, known as

AUGMENT, involved harvesting mitochondria from a woman’s EggPC cells and injecting them

into her egg at the time of IVF in order to supplement the energy level in the egg and to address

problems caused in the development of newly formed embryos by inadequate energy in the cell

division process.

       3.      OvaScience first sought to launch AUGMENT in the United States. In 2012, the

Company announced its intention to initiate a study of 40 women ages 38 to 42, who had failed

two to five IVF cycles. The Company began its U.S.-based study in February 2013, noting that it

would commercialize the AUGMENT treatment only if it showed positive efficacy and safety.

However, as soon as the Company received scrutiny from the Food and Drug Administration

(“FDA”) for failing to file an investigative new drug application for the treatment, the Company

discontinued its efforts to study and commercialize AUGMENT in the United States.

       4.      The Company shifted its efforts to commercializing AUGMENT internationally. It

partnered with select international IVF clinics, known as AUGMENT Centers of Excellence or

“ACE” clinics, offering them initial cycles of the treatment for free. Although such initial cycles

of AUGMENT would not generate revenue, Defendants planned to demonstrate the treatment’s

efficacy, to subsequently convert the initial IVF clinics into commercial centers (i.e., requiring

patients to pay for AUGMENT), and to eventually expand the commercial use of AUGMENT


                                               -2-
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 7 of 107




globally. By the end of 2014, Defendants projected that 40 to 60 free AUGMENT cycles would

be in progress and that the Company would have begun charging for treatments.

       5.     On December 17, 2014, the first day of the Class Period, Defendants held

OvaScience’s first Investor Day and announced that they had initiated 150 free cycles through

their ACE clinics. While Defendants did not disclose the results from these free treatments, they

used them as a basis to announce that OvaScience expected to have 1,000 commercial (i.e., revenue

generating) cycles of AUGMENT in progress by the end of 2015. The price for the treatment

would be $15,000 to $25,000 with clinics charging patients an additional amount, which would be

on top of a patient’s costly IVF cycle. In such a way, Defendants created the impression that the

data they had amassed through the free treatment cycles and ACE partnerships indicated that

AUGMENT was safe and effective and that there was significant patient demand for the treatment

despite its cost. In short, Defendants led investors to believe that AUGMENT was in demand and

would be commercially viable and revenue generating.

       6.     The market was thrilled. Analysts believed that Defendants’ statements suggested

“physician confidence in initial efficacy data” and that such favorable uptake “de-risks the

continued commercial launch of AUGMENT.” The Company’s stock price rose 62%. Defendants

harnessed investor enthusiasm driven by Defendants’ 1,000-cycle promise and raised $132.25

million in gross proceeds through a secondary public offering (“SPO”) of the Company’s stock

that closed on January 13, 2015.

       7.     On March 16, 2015, the Company announced its 2014 annual results and filed its

Form 10-K, reaffirming the 1,000-cycle target. The next day, Defendants announced that, for the

first time, clinical reports of the AUGMENT treatment would be made available at the Society for

Reproductive Investigation’s (“SRI”) Annual Meeting on March 26 and 28, and provided the


                                              -3-
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 8 of 107




market abstracts of this data. At the SRI meeting, Defendants discussed the AUGMENT data from

their partnerships with two ACE clinics in Canada and Turkey in more detail. Defendants

presented AUGMENT as successfully achieving a pregnancy rate of 53% at its Canadian clinic

(nine clinical pregnancies/17 embryo transfers). In reality, the Company had performed the

AUGMENT treatment on 26 women in Canada, seven of whom obtained ongoing clinical

pregnancies, representing a much lower pregnancy rate than 53%. Moreover, the reported results

from Canada and Turkey were from just 34 patients in total, representing a small subset of the total

treatments the Company had given away for free in the previous year. They also represented a

younger population than originally contemplated by the U.S. trials. The uncertainty of the results

caused the market to call into question the efficacy and commercial viability of AUGMENT,

resulting in a stock price decline of over 23%.

       8.      Indeed, a closer analysis of the data undertaken by the Southern Investigating

Reporting Foundation on April 6, 2015, revealed that the reported AUGMENT results may have

actually represented a lower pregnancy success rate than typically achieved with IVF for a similar

age group as reported by Center for Disease Control (“CDC”) data. And, without any controls,

the market questioned whether the AUGMENT results were meaningful and whether the Company

would be able to sell the treatment at its high price tag, further challenging the Company’s ability

to commercialize AUGMENT.

       9.      In the face of inconclusive AUGMENT treatment results, Defendants repeatedly

affirmed that they were on track to achieve the 1,000-cycle target – conveying to the market that

internal data supported both the success of the treatment and demand sufficient to support

achievement of the 1,000 cycles. In reality, throughout 2015, OvaScience was falling woefully

short. Defendants were intimately aware of this fact, as they tracked every AUGMENT cycle


                                                  -4-
           Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 9 of 107




undertaken, were involved in every major step of the AUGMENT treatment, and maintained

laboratories within or contiguous to every IVF clinic that offered AUGMENT. Yet, Defendants

led the market to believe that the 1,000 commercial treatment cycles were achievable. It was

critical to Defendants that the market believe that the Company was able to commercialize and

generate revenue from its only developed treatment based on the highly controversial EggPC

science. If AUGMENT was a success, there would be great promise for the Company’s other

potential treatments. If it was ineffective or inviable commercially, it challenged the core science

behind the Company and its future business prospects. Defendants’ deceptive statements and

omissions had the intended effect of inflating the Company’s stock price throughout the Class

Period.

          10.   However, on August 27, 2015, just two weeks after affirming the 1,000-cycle

target, the Company announced that David Harding (“Harding”), OvaScience’s Chief Commercial

Officer (“CCO”), hired to assist in AUGMENT’s roll-out, had departed the Company after just

nine months. And, one month later, on September 28 and 29, Defendants finally disclosed to the

market that they would not achieve the 1,000-cycle target they had affirmed at least ten times

during the past nine months. Moreover, they admitted that the Company had initiated only

approximately 35 commercial cycles of AUGMENT – most of which had been initiated in

September. This was an acknowledgement that the Company had initiated very few cycles

between January and August, there was not significant demand for the treatment, its commercial

prospects were dubious, and Defendants’ earlier assurances that they were on track to achieve

1,000 commercial treatment cycles were invalid. As a result, OvaScience’s stock price plummeted

40.98% by the close of trading on September 29, 2015. Investors suffered millions in losses.




                                               -5-
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 10 of 107




        11.     Following the close of the Class Period, Defendants’ fraud continued to be

revealed. On January 6, 2016, the Company announced that Defendant Dipp would be replaced

as CEO. On December 21, 2016, the Company disclosed that OvaScience had slowed its

commercial expansion of AUGMENT while it reassessed its ongoing and planned clinical studies

of the treatment and that it had undertaken a corporate restructuring. And, on June 21, 2017, the

Company announced that it was discontinuing all efforts related to AUGMENT outside of North

America and would reduce its remaining workforce by 50%. AUGMENT was abandoned. The

Company’s stock price never recovered. As of the date of this filing, OvaScience’s stock traded

at $1.47 per share, down more than 97% from its all-time and Class Period high of $55.69.

II.     JURISDICTION AND VENUE

        12.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

        13.     This Court has jurisdiction over the subject matter of this action pursuant to Section

27 of the Exchange Act.

        14.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Defendants

maintain an office in this District, and many of the acts and omissions complained of herein

occurred in substantial part in this District.

        15.     In connection with the acts, conduct, and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of a national securities exchange.




                                                 -6-
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 11 of 107




III.   PARTIES

       A.      Plaintiff

       16.     Plaintiff, as set forth in the certification on file [Dkt. No. 13-3], and incorporated

by reference, purchased OvaScience shares at artificially inflated prices during the Class Period

and was damaged when the truth was revealed, as detailed herein.

       B.      Defendants

       17.       Defendant OvaScience is a Delaware corporation with its principal executive

offices located at 94th Avenue, Waltham, Massachusetts. On December 7, 2018, OvaScience

concluded a reverse merger with – and, in turn, became – Millendo Therapeutics, Inc. Prior to the

merger, the Company’s common stock traded on The Nasdaq Global Market (“NASDAQ”) under

the ticker symbol “OVAS.” Beginning on December 10, 2018, the Company commenced trading

on NASDAQ under the ticker symbol “MLND.”1

       18.       Defendant Dipp co-founded OvaScience in April 2011. She previously served as

OvaScience’s Chief Executive Officer (“CEO”) from June 2011 until July 1, 2016 and

OvaScience’s Executive Chairman of the Board from January 6, 2016 until September 1, 2017. In

her capacity as CEO, Defendant Dipp was a senior executive officer and controlling person of

OvaScience during the Class Period. During the Class Period, Defendant Dipp participated in the

drafting of, and was a signatory to, the Company’s Annual Report for the fiscal year ended

December 31, 2014, and the Quarterly Reports for the quarters ended March 31, 2015 and June

30, 2015, each of which were filed with the SEC on Forms 10-K and 10-Q, respectively.




1
    For clarity in this litigation, Plaintiff will continue to refer to this defendant as “OvaScience”
or the “Company.”

                                                -7-
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 12 of 107




       19.     Defendant Young served as the Chief Financial Officer (“CFO”) of OvaScience

from September 18, 2014 to September 6, 2016. As CFO, Defendant Young was a senior executive

officer and controlling person of OvaScience.        During the Class Period, Defendant Young

participated in the drafting of, and was a signatory to, the Company’s Annual Report for the fiscal

year ended December 31, 2014, and the Quarterly Reports for the quarters ended March 31, 2015

and June 30, 2015, each of which were filed with the SEC on Forms 10-K and 10-Q, respectively.

       20.       Defendant Aldrich, along with Defendant Dipp, co-founded OvaScience in April

2011. He acted as Chairman of the Board from the Company’s founding until Defendant Dipp

assumed that role on January 6, 2016. As of that date, Aldrich continued to serve as a member of

the Board until December 7, 2018, when the Company concluded a reverse merger with – and

became – Millendo Therapeutics, Inc.

       21.       Defendant Longwood Fund, L.P. is a Delaware venture capital investment fund.

Defendant Longwood Fund, GP, LLC is a Delaware entity and the general partner of Longwood

Fund, L.P. Defendant Longwood Fund, L.P. and Defendant Longwood Fund GP, LLC are referred

to herein, collectively, as the “Longwood Fund.”

       22.       Defendant Longwood Fund was co-founded by Defendant Dipp, Defendant

Aldrich, and Cristoph Westphal (“Westphal”) in January 2010. Dipp, Aldrich, and Westphal were

members of Longwood Fund GP, LLC, the general partner of Longwood Fund, L.P. Dipp,

Aldrich, and Westphal subsequently co-founded OvaScience (along with Jonathan Tilly, Ph.D.

(“Tilly”) and David Sinclair, Ph.D. (“Sinclair”)) in April 2011 and held shares of OvaScience both

directly, in their own names, and indirectly, in the name of Longwood Fund, L.P. Longwood

Fund, L.P., Longwood Fund, GP, LLC, and Aldrich are referred to herein, collectively, as the

“Longwood Defendants.” Dipp, Aldrich, and Westphal were also members of Longwood Fund


                                               -8-
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 13 of 107




III GP, LLC, the general partner of Longwood Fund III, L.P., which acquired shares of OvaScience

after the Class Period.

       23.       During and prior to the Class Period, Defendant Dipp, Defendant Young, and the

Longwood Defendants were privy to confidential and proprietary information concerning the

Company, its operations, finances, financial condition, and present and future business prospects.

They also had access to material adverse non-public information concerning the true number of

AUGMENT treatment cycles the Company had performed and the Company’s success in

globalizing and commercializing AUGMENT, as discussed in detail below. Defendant Dipp,

Defendant Young, and the Longwood Defendants had access to non-public information about

OvaScience’s business, finances, and present and future business prospects via access to internal

corporate documents, conversations, and connections with other corporate officers and employees,

attendance at management and/or board of directors meetings and any committees thereof, and via

reports and other information provided to them in connection therewith. Because of their

possession of such information, Defendant Dipp, Defendant Young, and the Longwood

Defendants knew that the adverse facts specified herein had not been disclosed to, and were being

concealed from, the investing public.

       24.       Defendant Dipp, Defendant Young, and the Longwood Defendants are liable as

direct participants in the wrongs complained of herein. In addition, Defendant Dipp, Defendant

Young, and the Longwood Defendants were “controlling persons” within the meaning of Section

20(a) of the Exchange Act and had the power and influence to cause (and did cause) the Company

to engage in the unlawful conduct complained of herein. Because of their positions of control,

Defendant Dipp, Defendant Young, and the Longwood Defendants were able to, and did, directly

or indirectly, control the conduct of OvaScience’s business.


                                              -9-
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 14 of 107




       25.       Defendant Dipp, Defendant Young, and the Longwood Defendants participated

in the drafting and preparation of, and had ultimate authority over, various public, shareholder,

and investor reports, and other communications complained of herein and was aware of the

misstatements contained therein and omissions therefrom. Defendant Dipp, Defendant Young,

and the Longwood Defendants had access to the adverse undisclosed information about

OvaScience’s business prospects, financial condition, and sales trends as particularized herein, and

knew that these adverse facts rendered the positive representations made by or about OvaScience

and its business issued or adopted by the Company materially false and misleading.

       26.       As senior executive officers and controlling persons of a publicly traded company

whose common stock was, and is, registered with the SEC pursuant to the Exchange Act, and was,

and is, traded on the NASDAQ and governed by the federal securities laws, Defendants Dipp and

Young had a duty to promptly disseminate accurate and truthful information with respect to

OvaScience’s financial condition and performance, growth, operations, financial statements,

business, sales, management, earnings, and present and future business prospects, and to correct

any previously issued statements that were materially misleading or untrue so that the market price

of OvaScience’s common stock would be based upon truthful and accurate information.

Defendants Dipp and Young’s misrepresentations and omissions during the Class Period violated

these specific requirements and obligations.

       27.       Defendants Dipp and Young are liable as participants in a fraudulent scheme and

course of conduct that operated as a fraud or deceit on purchasers of OvaScience’s publicly traded

common stock by disseminating materially false and misleading statements and/or concealing

material adverse facts. The scheme deceived the investing public regarding the Company’s




                                               - 10 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 15 of 107




business prospects and the intrinsic value of OvaScience common stock, causing Plaintiff and

other members of the Class to purchase OvaScience common stock at artificially inflated prices.

IV.    SUBSTANTIVE ALLEGATIONS

       A.      Background

       28.     OvaScience is a global fertility company focused on the development and

commercialization of new fertility treatments for women. There are two broad categories of

infertility treatments: (1) treatments that do not involve retrieval of an egg from a woman (e.g.,

fertility drugs or injecting sperm directly into a woman’s uterus); and (2) treatments that do involve

egg retrieval. The latter category of treatments are known as assisted reproductive technology

(“ART”), the most common type of which are IVF treatments.

       29.     In an IVF procedure, a doctor extracts a woman’s own eggs, or the eggs of a donor;

fertilizes the eggs outside of the woman’s body to create embryos; observes the embryos for up to

6 days to determine which are strong enough to survive; and transfers one or more of the surviving

embryos into the woman’s uterus. These several steps are referred to as a “cycle” of treatment.

       30.     Unfortunately, the IVF process poses limited success rates. A cycle might fail at

any stage. The extracted eggs might not successfully fertilize and become embryos, or the embryos

that do develop might not survive long enough to be transferred into the patient’s uterus. If at least

one embryo does survive and is transferred into the uterus, a pregnancy might not occur. If a

pregnancy does occur, then there might be a subsequent miscarriage. Consequently, the CDC

reported that only 32% of the 147,260 ART cycles performed in the United States in 2010 resulted

in live births. Individuals undergoing this treatment may undergo multiple cycles before achieving

pregnancy or, unfortunately, before stopping such treatment because it has not proven effective.

       31.     IVF is extremely costly. One cycle can range from $15,000 to as much as $25,000,

depending on the clinic. When a patient has to undergo more than one cycle, the IVF cost per live
                                                - 11 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 16 of 107




birth can exceed $50,000. These high costs, coupled with rising infertility rates, have led to a

burgeoning industry. Indeed, in 2012, the global IVF market had an estimated value of $9.3 billion

and was projected to reach $21.6 billion by 2020. In 2013, the European Society for Human

Reproduction (“ESHRE”) reported that 1.5 million ART cycles are performed worldwide each

year.

        32.    Defendants sought to tap into the growing market by generating concepts for new

fertility treatments that could be utilized in conjunction with IVF.

        B.     The Science Behind AUGMENT

        33.    OvaScience was founded to develop fertility treatments based on egg precursor or

EggPC cells, which are immature egg cells that are found in the protective outer layer of an ovary

and have the ability to grow into new eggs. In 2004, one of OvaScience’s founders, Tilly,

discovered the existence of EggPC cells within the ovaries of adult mice. He subsequently

hypothesized that EggPC cells also exist in human ovaries, have the potential to mature into eggs,

have the potential to replenish a woman’s egg supply, and might provide a source of fresh

mitochondria that could potentially be used to enhance the health of existing eggs.

        34.    OvaScience purports to use proprietary methods to isolate EggPC cells from a

patient’s own ovarian tissue and to use cells for new fertility treatment options that improve egg

health. OvaScience advanced that its treatments could generate higher quality eggs and, in turn,

increase live birth rates, reduce the number of IVF cycles, reduce the incidence of multiple births,

and lower the overall cost of the IVF process.

        35.    However, the underlying hypotheses and the scientific foundation for Tilly’s

EggPC treatments are controversial. Multiple scientists, including two of Tilly’s colleagues from

Harvard University, expressed that Tilly’s findings could not be replicated or otherwise lacked


                                                 - 12 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 17 of 107




support. Indeed, Tilly’s Harvard colleagues published an article indicating that they had attempted

to induce a pair of mice to produce more eggs but were unable to do so.2

         36.   Since launching in 2011, the Company has attempted to harness Tilly’s science into

the development of three fertility treatments: (1) AUGMENT; (2) OvaPrime; and (3) OvaTure.

Prior to and during the Class Period, only AUGMENT had been developed, tested in human

populations, and offered to the public. As of early 2015, OvaPrime and OvaTure were only

potential treatments that the Company was attempting to optimize.

         37.   The AUGMENT treatment sought to address a problem where inadequate energy

prevents newly formed embryos from developing through cell division by injecting mitochondria

from a woman’s EggPC cells into her egg at the time of fertilization in order to supplement the

energy level in the egg and, in turn, improve the success of embryo development during the IVF

process. The AUGMENT treatment involved the following steps: (a) obtain a biopsy of tissue

from a woman’s ovary; (b) isolate EggPC cells from that tissue; (c) isolate mitochondria from

those EggPC cells; and (d) inject the mitochondria into the egg alongside a single sperm during

ICSI.3




2
    Roddy Boyd, Irreproducible Results, Inc., So. Investigative Reporting Found. (Apr. 6. 2015),
http://sirf-online.org/2015/04/06/irreproducible-results-inc.
3
    ICSI, which stands for intracytoplasmic sperm injection, is a process through which a small
needle is used to inject a single sperm directly into an egg. IVF with ICSI is an alternative to the
standard IVF process through which tens of thousands of sperm are placed directly on an extracted
egg with the aim of one of the sperm penetrating the egg normally. IVF with ICSI has become the
predominant form of IVF, comprising 66% of all IVF procedures performed in the United States
in 2011. See OvaScience, Inc., Annual Report (Form 10-K) at 7 (Feb. 25, 2013).

                                               - 13 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 18 of 107




       C.     OvaScience Attempts to Launch Its Experimental AUGMENT
              Treatment in the United States

       38.    Prior to 2012, therefore, the entire concept for the AUGMENT treatment was based

on Tilly’s experiments with mice – experiments that other scientists had challenged. Accordingly,

Defendants’ plans for a study with humans were vital to the Company’s ability to commercialize

AUGMENT and generate any revenue.            And the Company’s ability to commercialize any

treatment based on EggPC cells (e.g., OvaPrime or OvaTure) would be impacted by the initial

scientific and commercial success of AUGMENT.

       39.    OvaScience initiated its AUGMENT study in the United States in February 2013

and described the study as follows in its Form 10-K for fiscal year 2012, filed with the SEC on

February 25, 2013:

       The protocol for the study calls for the enrollment of up to 40 premenopausal
       female patients between the ages of 38 and 42 who have failed at least two but not
       more than five previous IVF attempts. . . .

       The patients will be divided into four cohorts of 10 patients each. . . . [W]e plan to
       review the relevant safety and efficacy data of all patients who have been treated,
       including adverse events, miscarriages, premature births and congenital
       malformations, if any, as well as fertilization rates, progression to blastocyst,
       chemical pregnancy, gestational sacs, and live births. . . . Depending on the pace
       at which we enroll the study, we expect to be able to analyze preliminary pregnancy
       rate data in late 2013. We expect to make our decision as to whether to proceed
       with commercialization activities for AUGMENT based on these preliminary
       data.

       The primary objective of the study will be to evaluate the safety of AUGMENT in
       women undergoing IVF who have had a history of IVF failure. The secondary
       objectives of the study will be to evaluate egg and embryo quality, fertilization,
       implantation, pregnancy and live birth rates.

       D.     To Avoid FDA Scrutiny, OvaScience Discontinues Its AUGMENT
              Study and Ceases Efforts to Launch AUGMENT in the United States

       40.    OvaScience’s efforts to study and commercialize AUGMENT did not get far off

the ground. On September 10, 2013, OvaScience announced that it had received a letter from the


                                               - 14 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 19 of 107




FDA advising the Company to file an investigational new drug application for AUGMENT. In

other words, the FDA indicated that AUGMENT was not exempt from the FDA’s review and

approval process for new drugs in the United States.

         41.   Instead of facing that regulatory process and pursuing clinical data evidencing

AUGMENT’s efficacy, OvaScience simply discontinued its U.S.-based clinical study and

transferred its study overseas.

         E.    OvaScience Rolls out AUGMENT by Offering It for Free in
               International Locations Outside the FDA’s Reach

         42.   Commercializing AUGMENT was critical for Defendants – it was OvaScience’s

only developed treatment, to which they had devoted considerable time and resources.

Accordingly, Defendants devised a plan for a targeted roll-out of AUGMENT internationally in

2014, which enabled the Company to avoid pre-market review and approval under U.S. laws and

regulations.   OvaScience’s international plans involved partnering with IVF clinics in four

international regions, providing them with the AUGMENT treatment for free, and ultimately

turning them into commercial centers for the treatment. On January 13, 2014, the Company stated

that it would “introduce AUGMENT Centers of Excellence (ACE) access program into

international IVF clinics for physicians to gain experience using AUGMENT and to generate

data.”

         43.   OvaScience would work closely with each ACE clinic.         Indeed, OvaScience

employees actually performed the AUGMENT procedures needed to isolate the mitochondria from

EggPC cells, and thus, the Company maintained labs within or next to each ACE clinic. This close

proximity enabled OvaScience to administer free AUGMENT treatments, train the clinics’

physicians on the treatment, demonstrate the treatment’s efficacy, and set the groundwork for

commercialization.

                                             - 15 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 20 of 107




       44.     In January 2014, OvaScience announced that it planned to initiate 40 to 60

AUGMENT cycles through its ACE clinics in 2014. These cycles would be free – ACE clinics

were not initially “commercial.” As the Company had previously stated regarding its U.S. study,

the preliminary data from initial cycles would dictate the Company’s plans for commercializing

AUGMENT. And Defendants hoped to start charging for AUGMENT through those clinics by

the end of 2014, thus transitioning them to commercial centers. As one analyst subsequently

described, these ACE clinics were essentially “beta” centers for AUGMENT.

       45.     As the year progressed, OvaScience continued to report growth in the numbers of

AUGMENT treatment cycles in progress.           For the quarterly period ending June 30, 2014,

OvaScience announced that “[w]e are more than halfway toward executing on our plan for at least

40 AUGMENT cycles in 2014” – i.e., the Company had over 20 cycles in progress in the first half

of 2014. After the next quarterly period, ending September 30, 2014, the Company announced

that “more than 60 patients are receiving the AUGMENT treatment, exceeding our target of 40-

60 patients in treatment by the end of 2014.”

       46.     As Defendants would later inform the market, they had actually performed 150

treatments – defined as performing 150 biopsies – through their ACE clinics by the end of 2014.

In the fourth quarter of 2014, moreover, they had performed their first commercial cycle. This

initial commercial cycle was material to investors, because Defendants represented that

AUGMENT would be commercialized only if it was shown to be safe and effective.

       F.      Defendants Announce that They Had Given Away 150 AUGMENT Cycles
               and Expect to Sell 1,000 Commercial AUGMENT Cycles in 2015

       47.     Emboldened by their initial roll-out of free AUGMENT cycles, and eager to

assuage investors that they had developed an effective, commercially viable and revenue

generating treatment, the Company held its first Investor Day on December 17, 2014. At this

                                                - 16 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 21 of 107




Investor Day, Defendants announced that in 2014, “OvaScience exceeded its AUGMENT patient

treatment goal with more than 150 patients now receiving the treatment” and disclosed that it had

transitioned some of its IVF clinics to commercial centers.

       48.     Defendants did not disclose the collective results of the 150 initiated free

treatments, but Defendants unequivocally stated that based on their experience to date, “In 2015,

the Company expects at least 1,000 additional patients to be receiving the AUGMENT treatment.”

As Defendant Dipp confirmed, the 1,000 metric referred to commercial cycles (i.e., revenue

generating cycles) rather than cycles provided for free, and OvaScience would be universally

charging the clinics $15,000 to $25,000 for the treatment, with the clinics potentially charging

patients an additional amount – on top of a patient’s already costly IVF cycle.

       49.     And, as detailed below, Defendant Dipp indicated that the Company’s performance

of 150 cycles was driven by both the success of and demand for the treatment:

              ¶¶85-87 (“The doctors are already using AUGMENT, and we believe that,
               as you saw with some of the case studies. So, it’s not a question of does
               AUGMENT work, it’s a question of in which population does AUGMENT
               work best?”); and

              ¶88 (“I would say that’s not even close to the demand. So, we get, like I
               said, hundreds of inquiries every day, and so it’s certainly demand driven
               to the extent that patients want AUGMENT.”).

       50.     In such a way, Defendants led the market to believe that the data amassed from 150

cycles and from working closely with ACE clinics, doctors, and patients demonstrated that: (a)

AUGMENT worked; (b) there was significant demand for the treatment, such that patients would

pay for 1,000 cycles of AUGMENT treatment despite its cost; and (c) the treatment would be

commercially viable and revenue generating.        Analysts’ reactions on December 18, 2014,

confirmed that they believed those representations. For example:

              Leerink Partners LLC: “Our key takeaways include: 1) AUGMENT
               training cycles (150 vs 40-60) and announced pricing ($15-25K vs $15K)
                                              - 17 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 22 of 107




               exceed expectations, suggesting physician confidence in initial efficacy
               data.”

              JMP Securities LLC: “The company has exceeded its initial guidance
               regarding the targeted number of AUGMENT procedures in its AUGMENT
               Centers of Excellence (ACE). A total of 150 IVF procedures have been
               completed to date, significantly more than the initial guidance of 40-60. We
               believe the favorable uptake in procedures significantly de-risks the
               continued commercial launch of AUGMENT, as the company proceeds
               with the conversion of its established centers into commercial operation. . .
               . That the number of AUGMENT procedures has exceeded expectations
               sends a strong positive signal of robust market demand, in our view. . . .
               We believe that the potential for AUGMENT in the ex-US market is
               significant, with peak sales reaching an estimated $1.4B in 2025.”

       51.     Indeed, in response to this news – i.e., that 150 free cycles had generated positive

data indicating a demand for 1,000 commercial cycles in 2015 – OvaScience stock increased from

a closing price of $29.38 on December 16, 2014, to a closing price of $34.96 on December 17, a

closing price of $43.22 on December 18, and a closing price of $47.85 on December 19. In total,

the stock gained 62.87% in value from December 16 to December 19.

       52.     Capturing the excitement for AUGMENT generated by Defendants’ expectation of

1,000 commercial cycles, Defendants closed an SPO of the Company’s stock at $50.00 per share

on January 13, 2015, raising gross proceeds of $132.25 million to be used to continue funding

AUGMENT.

       G.      Defendants Reveal the First AUGMENT Results, and the Market
               Begins to Question the Efficacy of the Treatment

       53.     On March 16, 2015, Defendants released their year-end results for 2014, reiterating

that “OvaScience anticipates expanding the availability of the AUGMENT treatment and expects

1,000 AUGMENT treatment cycles will be in process by the end of 2015” and that “[t]he Company

set this target to ensure that it is building a high quality and scalable operating process to support

OvaScience’s future fertility treatment portfolio.” In light of their pronouncements regarding

AUGMENT’s commercial growth, Defendants were eager to also highlight AUGMENT’s
                                                - 18 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 23 of 107




efficacy. On March 17, 2015, therefore, Defendants issued a press release with a link to abstracts

containing the first clinical data from the use of AUGMENT. The abstracts were prologues to live

presentations by two doctors from Defendants’ partner clinics in Canada and Turkey at SRI’s

annual meeting on March 26 and 28. In conjunction with these presentations, Defendants issued

two additional press releases on March 26 and March 28 and held a public conference call on

March 27 to discuss the clinical data in more detail.

       54.     The fact that Defendants had released some data was encouraging to investors, who

had not expected metrics at that time. However, the actual data put AUGMENT’s efficacy in

question. Although Defendants had amassed data from 150 free AUGMENT cycles offered in

2014 – and that data laid the foundation for the demand in ACE clinics for 1,000 commercial

cycles – Defendants released results of just 34 patients from two clinics offering AUGMENT. Out

of 26 AUGMENT patients with a median age of 33 in a clinic in Canada, 7 obtained and

maintained a clinical pregnancy.4 In a clinic in Turkey, eight patients with an average age of 34

received AUGMENT, and one obtained and maintained a clinical pregnancy. By releasing data

for only 34 AUGMENT patients, Defendants obscured the results from the remaining 116 patients.

       55.     Furthermore, Defendants portrayed the data in a misleading light by highlighting a

pregnancy success rate of 53% for the Canadian patients. That statistic was based on only women

who reached the IVF stage of receiving embryo transfers (i.e., 9 clinical pregnancies from 17

embryo transfers) and included two women who suffered miscarriages (i.e., spontaneous

abortions). The real success rate from this small sample of 26 women – including those women

who began cycles of IVF with AUGMENT but did not develop any viable embryos to transfer –

was approximately 27% (7 ongoing clinical pregnancies from 26 AUGMENT cycles). Including


4
    The Company defined “clinical pregnancy” as a pregnancy diagnosed by ultrasound.

                                               - 19 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 24 of 107




the 8 patients and 1 ongoing clinical pregnancy from Turkey, moreover, 34 total patients received

AUGMENT, and 8 of those patients obtained an ongoing clinical pregnancy – a success rate of

only 23.5%.

        56.     These limited results, which were conducted without a controlled experiment and

which were presented in a misleading light, caused the market to question the efficacy of

AUGMENT, the true demand for it, and its commercial prospects. As a result, OvaScience’s stock

price plummeted 23.33% from a March 25, 2015 closing price of $49.80 per share to a March 30,

2015 closing price of $38.18 per share on unusually high trading volume, and continued to fall for

two trading days thereafter.

        57.     Subsequently, on April 3, 2015, Science Magazine published an article questioning

the reliability of the limited results and describing the ongoing debate in the scientific community

regarding the entire concept of injecting mitochondria into eggs. For example, the article quoted

one fertility specialist as follows:

        Glen Schattman, a fertility specialist at Weill Cornell Medical College in New York
        City, says OvaScience’s results are “not that impressive.” Many of his patients
        have failed two IVF Cycles at another clinic before they reach him, yet many get
        pregnant. Schattman considers a control group essential. Cohen [a clinical
        embryologist] agrees that OvaScience’s technology warrants a randomized trial,
        though he acknowledges it’s difficult to control all the variables in IVF, such as
        age.

        But the company has no such plans. “The fertility [industry] just doesn’t do trials,”
        Dipp says.

        58.     On April 6, 2015, the Southern Investigative Reporting Foundation, undertook a

more in-depth analysis of Defendants’ AUGMENT data and published an article describing why

the Company’s March data demonstrated that AUGMENT’s efficacy was questionable:

        So what spooked investors? A good place to start was OvaScience’s release itself.
        The company claimed that 17 women had received the embryo transfer and 9
        became clinically pregnant for a 53 percent success rate. But reading the release

                                               - 20 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 25 of 107




       more closely shows that 26 women got the treatment and, of them, 7 were able to
       maintain a pregnancy for just under a 27 percent success rate.

                                         *      *       *

       Given the absence of a control group, or a group of women who didn’t receive
       OvaScience’s treatment, discerning whether these results are troubling or
       promising is unknowable. Since it’s not a formal study, calculating results that
       might ordinarily depart from industry norms, like ignoring the full amount of
       women receiving the treatment, is perfectly feasible. The results can then be
       interpreted in a host of different ways which Dipp seized on, proclaiming at the end
       of the release: “Our AUGMENT treatment is having a positive impact on
       pregnancy rates in a variety of women who are struggling with infertility.

       Notwithstanding the difficulty posed by the absence of a control group, the Centers
       for Disease Control’s archive of assisted reproductive technology statistics suggests
       at least a broad idea of what the press release’s reported effects mean.

       The median age of the women receiving OvaScience’s treatment in the Toronto
       clinic was 33 years old, with an average of two previous IVF treatment cycle
       failures.

       According to the CDC in 2012 — the most recent year available for data — of the
       women studied who were 35 and under who failed two prior IVF treatment cycles
       and received IVF with fresh non-donor eggs or embryos, 33 percent were
       expected to deliver a live birth.

                                         *      *       *

       The lack of data would be odd for most companies touting a revolutionary treatment
       for one of humanity’s most vexing issues, but OvaScience is different: Its website
       lacks presentations from analyst days or investor conferences, there are no speeches
       from its executives or scientists and, per above, there are no formal studies.

                                         *      *       *

       Concerns about the efficacy of OvaScience’s treatment program pale in comparison
       to the controversial history of the science — and scientists — behind the company.

       59.    According to the article, by comparison to the 33% success rate published by the

CDC, therefore, the 23.5% success rate for the 34 AUGMENT patients discussed by Defendants

was not that promising.




                                              - 21 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 26 of 107




       60.     Additionally, on July 1, 2015, the Center for Human Reproduction published an

article analyzing the existing AUGMENT data and stating that AUGMENT was only a

“hypothesis” and noting that the treatment was not without risk:

       As of this point, it is important to understand that AUGMENTSM is only a
       hypothesis, with no evidence to support that (i) improving mitochondrial content in
       older eggs really improves pregnancy chances; and (ii) that ovarian precursor cells
       used in the procedure really exist and/or contain appropriate mitochondria when
       “ground up” and used in the procedure. Moreover, even if points (i) and (ii) are
       correct, there currently is no evidence that AUGMENTSM improves pregnancy
       chances in older women undergoing IVF. In summary, in order to determine
       whether AUGMENTSM, indeed, does improve pregnancy chances, a properly
       designed study has to be conducted.

                                         *        *      *

       Another important aspect, often unknown to patients, is that AUGMENTSM requires
       surgery. . . . [I]n absence of any supportive evidence for the efficacy of
       AUGMENTSM, it is important for patients to understand that (i) they may be
       undergoing a surgical procedure for naught . . . and (iii) that every surgical
       procedure, of course, carries risk, including risks of additional damage to already
       compromised ovaries.

       61.     Faced with challenges to AUGMENT’s efficacy and internal data demonstrating

inconclusive results, Defendants failed to disclose the true demand for AUGMENT. The Company

was not on track to achieve 1,000 commercial cycles, and the Company’s partner clinics were not

increasing usage of AUGMENT. Indeed, the treatment added $15,000 to $25,000 to the cost of

each IVF cycle, and involved an invasive procedure, yet it was not clear that IVF with AUGMENT

presented a higher success rate than the success rate of IVF alone. Nonetheless, Defendants

continued to assure investors that patients were buying AUGMENT and that, in fact, the Company

was on track to achieve its 1,000-cycle goal:

              May 11, 2015: “On Track to Meet 2015 AUGMENT Cycles Goal. As
               anticipated, OvaScience continued transitioning certain IVF clinics to
               commercial centers and anticipates meeting the Company’s own limit of
               1,000 AUGMENT treatment cycles in process by the end of the year.”



                                                - 22 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 27 of 107




              June 23, 2015: “So for AUGMENT for this year we have launched this in
               three regions of the world. We are getting up and running in the United
               Kingdom as well and what we are doing is building this infrastructure
               globally internationally with 1000 AUGMENT cycles.”

              August 10, 2015: “The Company continues to expect to reach its goal of
               1,000 AUGMENT treatment cycles in process by the end of 2015.”

              August 11, 2015: “We do continue to expect to achieve our goal of 1,000
               AUGMENT treatment cycles in process. And, to your point, I’m glad you
               said biopsies, because that’s exactly what we mean by 1,000 treatment
               cycles in process. So just as a reminder, the cycle begins when we actually
               receive the patient’s tissue after the biopsy. That’s also when we receive
               payment. But we defer revenue until we deliver the mitochondria to the
               clinic.”

       62.     Defendants’ ability to commercialize AUGMENT and reach 1,000 cycles was

highly significant to investors.   As stated above, scientists questioned Tilly’s studies and

conclusions regarding EggPC cells and debated the scientific foundations underlying the

treatment; therefore, the key metric for the market was whether clinics and their patients were

actually willing to purchase AUGMENT. Consequently, Defendants specifically directed the

market to focus on the 1,000-cycle metric, and throughout the Class Period, investors did, in fact,

rely on that metric:

              January 8, 2015 – Oppenheimer & Co. Inc.: “Our 2015 AUGMENT cycles
               forecast remains ~1,200 cycles, which compares with OvaScience’s
               guidance to treat ~1,000 patients. We maintain our Outperform rating and
               $55 price target.”

              March 31, 2015 – Ladenburg Thalmann Financial Services Inc.:
               “AUGMENT’s international launch continues, with pricing estimated
               between $15k-$25k per procedure. We currently estimate just over 1500
               AUGMENT cycles during 2015 and maintain our AUGMENT revenue
               estimate of $23mm in 2015.”

              May 12, 2015 – Wedbush Securities, Inc.: “The company reaffirmed its
               goal to complete 1,000 AUGMENT biopsies in 2015 which appears to be
               slightly more 4Q15 weighted than our prior model. . . . [W]e are optimistic
               on the 1,000 goal due to the likelihood of medical tourism.”



                                              - 23 -
       Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 28 of 107




             May 12, 2015 – Leerink Partners LLC Research: “Management reaffirmed
              1,000 paid cycle guidance, unpaid AUGMENT training cycles in UK and
              Japan to be launched in 2H:15. Management noted that 1,000-cycle
              guidance was neither a reflection of capacity nor demand. OVAS limited
              itself to 1,000 cycles to prepare for quality operation (currently one lab per
              region) to accommodate multiple treatments in the future.”

             May 12, 2015 – Oppenheimer & Co. Inc.: “[W]e believe the more
              important metric to focus on is the targeted number of AUGMENT cycles.
              OvaScience maintained its guidance for 1,000 cycles in 2015, which we
              view as positive. . . . We maintain our Outperform rating and $60 price
              target.”

             May 12, 2015 – JMP Securities LLC: “The company is confident that it is
              on track to meet guidance regarding the targeted number of AUGMENT
              procedures in 2015, and it continues to expect 1,000 commercial procedures
              by year end.”

             June 11, 2015 – Leerink Partners LLC Research: “In addition to upcoming
              AUGMENT results, some investors are paying close attention to OVAS’s
              ability to hit its 2015 guidance of ~1,000 commercial cycles.”

             July 7, 2015 – Oppenheimer & Co. Inc.: “Management maintained its
              guidance of 1,000 AUGMENT cycles in 2015.”

             August 11, 2015 – JMP Securities LLC: “[T]he company confirmed that it
              remains on track to launch the UK and Japan AUGMENT Centers of
              Excellence with a small proportion of commercial cycles from these sites
              contributing to the overall 1,000-cycle guidance. In addition to last
              evening’s news of the expansion into Panama that will serve Latin America,
              we are comfortable with the company’s guidance.”

             August 11, 2015 – Oppenheimer & Co. Inc.: “Management maintained its
              1,000 cycles guidance for 2015, which will be split between
              reported/deferred revenues. OVAS indicated that current patients still in
              the middle of their cycles, the backlog of patients in the three commercial
              AUGMENT regions, and the insurance reimbursement decision in the UAE
              are enough contributing factors to meet guidance. . . . We maintain our
              Outperform rating.”

       H.     OvaScience Reveals the Departure of Its Chief Commercial Officer
              and Reveals for the First Time that It Will Not Come Close to
              Reaching 1,000 Commercial Cycles in 2015

       63.    On August 27, 2015, OvaScience announced that Harding would resign as CCO

effective August 28, 2015. Harding had been CCO since December 11, 2014 – less than 9 months.

                                              - 24 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 29 of 107




This sudden departure of Harding, who was hired to assist in rolling out AUGMENT, was a prelude

to Defendants’ revelation that their statements about reaching 1,000 commercial cycles were

fraudulent and indicated to the market that the commercialization of AUGMENT was not as

successful as Defendants had promised.

       64.     Then, on September 28, 2015, OvaScience stated, for the first time, that it did “not

expect to meet the 2015 goal of 1,000 AUGMENTSM treatment cycles.”

       65.     Worse news was to follow. On September 29, 2015, OvaScience revealed that,

despite months of affirming the 1,000-cycle expectation to the market, the Company had

undertaken approximately 200 cycles since its launch and approximately 35 of those were

commercial, with the majority of those commercial cycles occurring in September. As the

Company subsequently revealed, moreover, most of these cycles were at a price discount.

       66.     Thus, with only 3 months remaining in 2015, Defendants had reached only 3.5%

of the 1000-commercial-cycle goal that they had reiterated as late as August 2015. As further

detailed below, the market reacted immediately and decisively to these announcements, causing

the Company’s stock price to plummet by 40.98% on September 29, 2015 on unusually high

trading volume, causing millions in investor losses, and the stock price continued to fall the

following trading day.

       67.     Analysts were shocked by these disclosures, which stood in stark contrast to the

Company’s earlier assurances, and downgraded their outlooks for OvaScience stock. As stated by

one analyst, “[t]his announcement sheds light on a recent lack of transparency, as the company has

chosen not to conduct quarterly results calls despite being in the throes of AUGMENT’s launch

(and on the verge of a second), and noted in an 8-K filing the recent departure of its recently-hired

chief commercial officer.”


                                               - 25 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 30 of 107




       I.      AUGMENT Was Not Commercially Viable and Defendants Were Not
               on Track to Hit 1,000 Commercial Cycles

       68.     Contrary to Defendants’ indication to the market that the data generated from the

150 free cycles established AUGMENT’s efficacy and demand for the treatment, Defendants had

no basis to proclaim that AUGMENT was commercially viable. Nor were Defendants ever on

track to reach 1,000 commercial cycles, despite their repeated assurances to the contrary. Indeed,

Defendants’ admissions and data released after the Class Period – data that Defendants knew of in

real time but concealed from investors – confirmed that Defendants’ Class Period statements

concerning the 1,000-cycle metric, the demand for AUGMENT, and the Company’s ability to

commercialize AUGMENT were false when made.

       69.     On September 29, 2015, Defendants revealed that they had “approximately 35 . . .

commercial patients with [the] majority of commercial patients occurring i[n] September [2015].”

Given that the majority of the approximate 35 commercial cycles (i.e., 18 or more) occurred in

September 2015, according to Defendants, the remaining commercial cycles (i.e., 17 or less)

occurred from January through August 2015. Therefore, on August 11, 2015 – when Defendant

Dipp reiterated that “[w]e do continue to expect to achieve our goal of 1,000 AUGMENT treatment

cycles in process” – the Company had initiated, at best, 17 commercial cycles. At that point,

Defendants’ statements could have been true only if they were expecting 983 commercial cycles

to initiate from August 11 through the end of 2015 – approximately 196 new cycles per month for

5 months. In other words, Defendants would have needed to increase their monthly average from

less than 3 cycles to 196 cycles. But this was impossible, as Defendants had no means or history

of initiating anything close to that number in such a short time frame.

       70.     Throughout all of 2015 and 2016, moreover, OvaScience ultimately recognized

revenue for only 129 total commercial cycles, and it sold those cycles at an average price point of

                                               - 26 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 31 of 107




$7,209.30.5 In other words, it took Defendants two years to reach only 12.9% of their one-year

goal, while selling AUGMENT at a substantial discount. By December 21, 2016, moreover, the

Company announced that it had stopped its commercial expansion of AUGMENT, that its CEO

was departing, and that its workforce was reducing by 30%. By June 21, 2017, the Company

revealed that it was no longer planning to focus on its AUGMENT treatment and announced the

layoffs of half of its remaining employees.

       71.     In sum, Defendants’ repeated statements of being on track directly contradicted the

data available at that time. Indeed, OvaScience performed all AUGMENT-related proprietary

procedures and maintained laboratories that were within or contiguous to the IVF clinics.

Defendants, therefore, were always privy to the exact numbers of AUGMENT cycles in progress,

and they cannot claim that, as late as August 2015, they were unaware of the low AUGMENT

numbers (e.g., there were no more than 17 commercial cycles by that time). Nor can Defendants

claim that they reasonably expected participating IVF clinics to suddenly ramp up and conduct

983 cycles from August through December 2015. Even after an additional year had passed,

Defendants had not exceeded 129 cycles, and the average price per-cycle was less than half of the

low end of the $15,000 to $25,000 range that Defendants had repeatedly stated.

       J.      Defendants Knowingly Misled Investors About AUGMENT’s
               Commercial Viability and OvaScience’s Ability to Reach 1,000
               Commercial Cycles of AUGMENT

       72.     Numerous facts support Defendants’ knowledge of the materially false and

misleading nature of their public statements and omissions during the Class Period. First,

AUGMENT was OvaScience’s only developed treatment throughout the Class Period, and,


5
    As stated in their Form 8-K filed on March 2, 2017, Defendants had 2015 revenue of $277,000
from 22 AUGMENT cycles and 2016 revenue of $653,000 from 107 AUGMENT cycles, for a
total of $930,000 of revenue from 129 AUGMENT cycles.

                                              - 27 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 32 of 107




therefore, the commercialization of AUGMENT was OvaScience’s primary operation, garnering

Defendants’ full attention as OvaScience’s CEO and CFO.         Because AUGMENT was the

Company’s primary focus, coupled with the small size of the Company (fewer than 100 full-time

employees during the Class Period), it would be absurd to suggest that Defendants were without

knowledge of matters directly affecting AUGMENT’s commercialization, including the

treatment’s lack of progress toward the projection of 1,000 commercial cycles in 2015. In

particular, as an M.D., Ph.D., and co-founder of the Company, Defendant Dipp was closely

involved with and responsible for developing AUGMENT’s underlying science since the

Company’s formation, meaning she fully understood AUGMENT’s disappointing clinical results

and their negative implications on patient demand and commercial viability.

       73.    Moreover, Defendants repeatedly stated that, in order to perform the proprietary

procedures needed to isolate the mitochondria from EggPC cells, OvaScience developed

laboratories that were within or contiguous to the IVF clinics that offered AUGMENT. The

Company also trained personnel at its partner clinics to conduct AUGMENT treatments and

stationed OvaScience employees within or contiguous to the clinics; therefore, OvaScience could

report the number of AUGMENT treatments in process in real time. Defendant Dipp and other

OvaScience executives routinely visited those clinics to meet with doctors, embryologists, and

nurses administering AUGMENT, and had access to an international registry reporting data on

AUGMENT treatments. Accordingly, OvaScience was intimately involved in every AUGMENT

cycle and was necessarily privy to all data arising from AUGMENT cycles performed at its partner

clinics. As such, Defendants knew that the efficacy of AUGMENT was questionable, the demand

for AUGMENT at $15,000 to $25,000 per cycle was minimal, and the Company was not on track

to achieve, and could never achieve, 1,000 commercial treatment cycles in 2015. This was true


                                             - 28 -
          Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 33 of 107




throughout the Class Period. Remarkably, as late as August 2015, when Defendants had many

months of data demonstrating the poor clinical and commercial results of AUGMENT, they falsely

reassured investors that the Company was on track to achieve the 1,000 commercial cycles in 2015.

          74.      Defendant Dipp’s own public statements confirm these facts. Defendant Dipp

routinely discussed AUGMENT throughout the Class Period, including statements regarding its

commercialization, patient demand, efficacy, and the precise number of AUGMENT treatment

cycles the Company was performing (e.g., over 150 cycles as of December 17, 2014) and on pace

to perform (e.g., 1,000 commercial cycles). In fact, during every public conference call during the

Class Period, Defendant Dipp and/or her colleagues at OvaScience discussed AUGMENT,

typically in great detail. Defendant Dipp confirmed that such information was known through

various sources, including patient case studies, an international data registry, and on-site clinical

visits.       Through these statements, Defendant Dipp conveyed that Defendants had specific

knowledge of the matters of which she spoke, and led investors to believe that she was speaking

truthfully about them. For example, Defendant Dipp made the following statements about

AUGMENT during the Class Period:

          OvaScience Investor Day, 12/17/14

                  “The interest in AUGMENT in our global IVF clinic partners around the
                   world has exceeded our expectations. We’ve met our goal of offering
                   AUGMENT in select IVF clinics in four international regions. . . . We’ve
                   exceeded our treatment goal of 40 to 60 patients, and now more than 150
                   patients are in AUGMENT treatment. And finally, the clinics have begun
                   to transition to commercial, and we plan to expand the availability of
                   AUGMENT internationally in 2015.”

                  “The IVF market is really interesting. And those of you that know the
                   Company know that we think a lot about this and we talk a lot about this.
                   So the market is actually dominated by a very small number of clinic groups
                   globally. And because of this, it has allowed us to take a really focused
                   approach to our [AUGMENT] launch, and that allows for a really efficient


                                                  - 29 -
Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 34 of 107




      commercial model. So AUGMENT is being offered in four of the leading
      clinic networks.”

     “More than 150 patients are now in AUGMENT treatment. That’s more
      than double our original goal, and we plan to have at least 1,000 patients
      in treatment next year. Our partner clinics have begun to successfully
      transition to commercial and we have established a price range of $15,000
      to $25,000, which we charge to the clinic for each AUGMENT cycle.”

     “I actually want to give you a little bit of insight into the patients who are
      currently receiving the AUGMENT treatment. And I’ve had the pleasure
      of the last year of traveling all over the world.” [Dipp then provided a
      lengthy, detailed discussion of case studies involving patients who received
      the AUGMENT treatment.]

     “So we have started to collect data [on AUGMENT] similar to what you
      saw in the case studies, and that goes into an international registry. And
      it’s actually the first international registry of its kind. So I am really excited
      that we are doing that. And so you’re exactly right. We do plan to use that
      registry to be able to look to see not if AUGMENT is working. The doctors
      are already using AUGMENT, and we believe that, as you saw with some
      of the case studies. So, it’s not a question of does AUGMENT work. It’s
      a question of in which population does AUGMENT work best? . . . . [W]e
      are a science-driven company, we are a data-driven company, and we look
      forward to sharing that data once we have it.”

     “So demand driven from the patients, I would say that’s not even close to
      the demand. So, we get, like I said, hundreds of inquiries every day, and so
      it’s certainly demand driven to the extent that patients want AUGMENT.
      But there’s no question that doctors are able to see, even patient by
      patient, what’s happening. . . . [Data showing successful implementation
      of AUGMENT] is the kind of data that certainly has driven the uptake and
      the very rapid uptake, yes.”

     “But I’ve spent the last year traveling to each of these clinics and meeting
      with these doctors. . . . So it is really important – I spend a lot of time and
      actually [OvaScience CCO] David Harding is at one of our sites now, we
      spend a lot of time talking to all the physicians. So I am typically with a
      group of 20 to 40 physicians. But it doesn’t stop with a physician right? .
      . . And then we talked with the nurses [at clinics]. We talk with the
      embryologists [at clinics]. And in fact, the embryologists are the ones who
      are trained to do the AUGMENT procedure.”

JP Morgan Healthcare Conference, 01/14/15

     “[W]e have launched AUGMENT. . . . We converted [AUGMENT] to
      commercial, with a price range of $15,000 to $25,000. That is what the

                                       - 30 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 35 of 107




              clinics pay OvaScience. And in 2015, we are planning to treat 1,000
              patients. . . . And 2015 is a build year for us, where we are adding these
              labs at the clinics where we are active and we can add on what we need in
              order to be able to meet the demand. We anticipate there to be a great
              demand, not only for AUGMENT, but also for OvaPrime.”

       OvaScience 2Q15 Earnings Call, 08/11/15

             “We are really pleased with our progress over the last six months as we’ve
              made AUGMENT available to patients in Canada, Europe, Latin America,
              the Middle East, and Asia through some of the most well-respected clinic
              groups in the world. We continue to expect to be operational in Japan and
              the UK by the end of this year, and we are focused on developing a broad
              global infrastructure by partnering with the top clinic groups in order to be
              able to provide patients with our fertility treatment. . . . The patient
              experience has been overwhelmingly positive, including this most recent
              publication of another approach to demonstrate the benefits of
              AUGMENT.”

             “At the end of the year, that is when you will hear us talk about the total
              number [of biopsies], just like we did last year. We do continue to expect
              to achieve our goal of 1,000 AUGMENT treatment cycles in process. And,
              to your point, I’m glad you said biopsies, because that’s exactly what we
              mean by 1,000 treatment cycles in process. So just as a reminder, the cycle
              begins when we actually receive the patient’s tissue after the biopsy. That’s
              also when we receive payment. But we defer revenue until we deliver the
              mitochondria to the clinic.”

       75.    In addition to these statements, Defendants’ knowledge of the fraud alleged herein

is supported by a highly suspicious pattern of reporting commercial information regarding

AUGMENT. In the second half of 2014, Defendants publicly reported the specific number of

AUGMENT treatment cycles that were in progress on a quarterly basis. However, after the

Company’s Investor Day on December 17, 2014, Defendants changed course and stopped

reporting the AUGMENT cycles in progress throughout the remainder of the Class Period, a period

of over nine months. Instead, they repeatedly provided only one metric – their expectation of

achieving 1,000 commercial cycles in 2015 – without reporting the Company’s actual progress

towards that goal. Indeed, when an analyst specifically questioned the number of commercial



                                             - 31 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 36 of 107




cycles rolled out in the second quarter of 2015, Defendant Dipp dodged the question and focused

only on the 1,000-cycle target:

       Zarak Khurshid – Wedbush Securities – Analyst: Thanks for taking the
       questions. I have a two-parter as well. First, can you break out the number of
       biopsies or rolled commercial cases from Q2? . . . .

       Defendant Dipp: In terms of the biopsies [a.k.a cycles], we are not going to say
       the number of biopsies that we’ve achieved this quarter. At the end of the year,
       that is when you will hear us talk about the total number, just like we did last year.
       We do continue to expect to achieve our goal of 1,000 AUGMENT treatment cycles
       in process.

       76.     This dramatic change in reporting suggests that Defendants knowingly concealed

that AUGMENT’s commercial cycles were far below their repeated target of 1,000 commercial

cycles for 2015, and could never come close to meeting that projection, which Defendants knew

would be ill-received by investors. Indeed, when Defendants finally broke their silence on

September 28, 2015, acknowledging that approximately 35 commercial cycles were completed or

in progress (a far cry from the 1,000 commercial cycles repeatedly projected), investors were

shocked and the Company’s stock price plummeted. Defendants’ knowledge is also supported by

the close temporal proximity between their false commercial projections, as late as August 11,

2015, and the stunning revelation that such projections would not be met on September 28, 2015.

       77.     In addition to Defendants’ highly suspicious reporting of commercial cycles, during

the Class Period they did not disclose the full results of the 150 free treatment cycles that were

supposedly in progress as of December 2014. Defendants instead released data from only 34

patients who had received AUGMENT, and misleadingly couched those results as a success,

hoping that such results would convey efficacy and commercial potential to the market.

       78.     Also suspicious was the fact that a number of OvaScience’s senior executives left

the Company or suffered demotions in the wake of the fraud. In total, six senior executives

including Defendant Young departed the Company, while Defendant Dipp relinquished her
                                               - 32 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 37 of 107




positions as CEO and Executive Chair and her seat on the OvaScience Board, moving to a reduced

role as Company advisor.     These sudden management changes, under highly questionable

circumstances, provide additional support for Defendants’ knowledge of the fraud:

             08/27/15: CCO Harding suddenly departed the Company after only nine
              months in the position and approximately one month before Defendants
              stunned investors by revealing that the Company would not reach 1,000
              commercial AUGMENT cycles in 2015.

             01/06/16: The Company announced that Defendant Dipp would be stepping
              down as CEO and replaced by Board Member Harald Stock (“Stock”),
              effective July 1, 2016. Defendant Dipp was given the title of Executive
              Chairman of the Board in connection with this change.

             03/31/16: President and Chief Scientific Officer Arthur Tzianabos
              (“Tzianabos”) resigned from the Company.

             09/06/16: Defendant Young resigned from the Company.

             12/21/16: CEO Stock (Defendant Dipp’s replacement) and Chief Operating
              Officer (“COO”) Paul Chapman (“Chapman”) both resigned from the
              Company. Stock had served as CEO for less than six months, while
              Chapman had served as COO for less than ten months. According to the
              Company, both Stock and Chapman had been “brought on board to lead a
              global commercial expansion of AUGMENT.”

             06/21/17: The Company announced that Defendant Dipp would once again
              be relinquishing senior leadership positions at the Company, stepping down
              from the Board and her role as Executive Chair and moving to Company
              advisor after September 1, 2017. On the same day, CFO Christophe
              Couturier (“Couturier”) (Defendant Young’s replacement) resigned, after
              serving in the position for a short stint of just over seven months.

       79.    Defendants were highly motivated to make the false and misleading statements and

omissions alleged herein, including the bullish projection of 1,000 commercial AUGMENT

cycles, in order to maintain the public perception that AUGMENT was an effective and

commercially viable treatment within the multi-billion dollar IVF market. This perception was

vitally important to Defendants because it validated, not only AUGMENT, but also the EggPC

science upon which all of the Company’s fertility treatments (AUGMENT, OvaPrime, and


                                             - 33 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 38 of 107




OvaTure) were based. Defendants knew that, if these problems were exposed to the market, they

would badly undermine that science, all of the Company’s fertility treatments, and the ongoing

viability of the Company itself. Defendants sought to avoid that outcome by concealing those

problems and giving the market a false impression of AUGMENT’s efficacy and

commercialization.

       80.     Defendants were also motivated to maintain a positive perception of AUGMENT

in order to keep the Company’s stock price afloat, enabling Defendants to conduct a highly

lucrative SPO of the Company’s stock during the Class Period. The SPO was completed on

January 13, 2015, less than a month after Defendants began to falsely tell investors that “at least

1,000 additional patients to be receiving the AUGMENT treatment” in 2015. Through the

offering, the Company was able to sell 2,645,000 shares of common stock (including the

underwriters’ overallotment option of 345,000 shares) at $50.00 per share, for gross proceeds of

$132.25 million. Among other things, the money raised in the offering was earmarked for “further

development and commercialization of the AUGMENT treatment.” In other words, Defendants

used the offering as a way to obtain more seed money to continue funding AUGMENT and other

treatments (which were generating little to no revenue) from investors who were duped into buying

Company stock at an artificially inflated price of $50.00 per share based on the purported

commercial success of AUGMENT. A few months later, the truth began to leak out that

AUGMENT was a commercial failure with little market demand, causing the Company’s stock

price to fall well below the offering price in a series of declines ($8.57 per share as of September

29, 2015). Had investors known the truth, the SPO could not have been conducted at $50.00 per

share, and OvaScience would not have been able to reap $132.25 million from the offering.




                                               - 34 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 39 of 107




        81.    These facts collectively support a strong inference that Defendants knowingly made

materially false and misleading public statements during the Class Period, which are discussed in

detail in the following section. In addition, the cumulative knowledge of Defendants Dipp and

Young and other OvaScience employees is imputed to the Company and supports a finding of the

Company’s corporate scienter.

        K.     The Longwood Defendants Exercised Control Over Defendants Dipp
               and OvaScience

               1.     The Longwood Defendants and Dipp Launched, Invested in,
                      and Controlled OvaScience as Part of Longwood Fund’s
                      Venture Capital Strategy

        82.    In 2010 – before OvaScience existed – Defendants Dipp and Aldrich launched

Longwood Fund with Westphal.6 They founded Longwood Fund in order to “create[ ] and invest[

] in science-based companies that develop novel solutions for important medical problems.”7

Longwood Fund was not intended to be a vehicle for passive investments in those companies that

it launched or funded. Rather, Longwood Fund and its members (Dipp, Aldrich, and Westphal)

would actually manage those companies.8

        83.    More specifically, Longwood Fund touted a three-phase strategy for investing in,

and managing, science-based startup companies: Innovate, Collaborate, and Accelerate.9 To

“[i]nnovate,” Longwood Fund would “[i]dentify ground breaking discoveries,” “[p]artner with

scientific co-founders,” and “[p]ursue aggressive intellectual property strategy.” 10         To

“[c]ollaborate,” Longwood Fund would “[c]reate and take an active management role in running


6
     Exhibit 1 [Dipp SEC Tr.] at OVAS_1211392, 0014:19 – 0015:2.
7
     Exhibit 2 [OVAS_0687897 – OVAS_0687914] at OVAS_0687898.
8
     Exhibit 2 [OVAS_0687897 – OVAS_0687914] at OVAS_0687902.
9
     Exhibit 2 [OVAS_0687897 – OVAS_0687914] at OVAS_0687900.
10
     Exhibit 2 [OVAS_0687897 – OVAS_0687914] at OVAS_0687901.

                                             - 35 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 40 of 107




[the] company,” “[b]uild a top management team,” “[l]ine-up key opinion leaders in the field,”

and “[s]yndicate with top VCs and investors.”11 Finally, to “[a]ccelerate,” Longwood Fund would

“[i]dentify most efficient way to get drug / device / therapy from the lab to the patient,” “[p]lan for

3-5 years to key value inflection point,” and “[l]everage corporate and Wall Street partners.”12

        84.    As explained in detail below, OvaScience’s very existence – including the entirety

of its business activities from its launch in 2011 through its total abandonment of AUGMENT and

reverse merger into Millendo in 2018 – was the product of this Longwood Fund strategy. Through

Dipp and Aldrich, Longwood Fund “innovated” by launching AUGMENT before developing a

solid scientific basis for AUGMENT’s efficacy and safety. Longwood Fund “collaborated” by

installing its own members as OvaScience’s leadership.           Those members, in turn, selected

OvaScience’s other high level executives and directors And Longwood Fund “accelerated” by

having that leadership fast-track AUGMENT’s commercialization, while misrepresenting

OvaScience’s successes. Throughout this period, the Longwood Defendants and Dipp sought to

bolster OvaScience’s stock price and expeditiously sell the Company.               Unfortunately for

OvaScience’s investors, the Longwood Fund’s “innovation,” “collaboration,” and “acceleration”

strategy cost hundreds of millions of dollars in losses arising from Defendants’ false and

misleading statements and omissions.

               2.      Longwood Fund’s Members Launch OvaScience, Install
                       Themselves as OvaScience Executives and Board Members, and
                       Exercise Day-to-Day Control Over OvaScience

        85.    In April 2011, OvaScience was co-founded by Longwood Fund, together with

Dipp, Aldrich, Westphal, Tilly, and Sinclair. The initial impetus for forming the Company was



11
     Exhibit 2 [OVAS_0687897 – OVAS_0687914] at OVAS_0687902.
12
     Exhibit 2 [OVAS_0687897 – OVAS_0687914] at OVAS_0687903.

                                                - 36 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 41 of 107




technology related to egg precursor cells – i.e., EggPCs – based on research originally performed

by Tilly.13

        86.    Longwood Fund installed its own members as OvaScience’s leadership.

OvaScience did not hire its own independent CEO or a CEO with experience managing a complex

organization with dozens of employees. Rather, Longwood Fund placed one of its own members,

Dipp, in that role.14 While CEO, Dipp simultaneously served as a Board Member. At the same

time, Aldrich served as Board Chairman and Westphal served as a Board Member.

        87.    Dipp, Aldrich, and Westphal received shares of OvaScience both directly, in their

own names, and indirectly, in the name Longwood Fund, L.P.15 Using those shares and their high

positions within the Company, they ensured that Longwood Fund maintained control of

OvaScience.

        88.    When OvaScience first registered its stock with the SEC in April 2012, Longwood

Fund maintained control of a majority of Board seats, through Longwood Fund’s direct holdings

of Series A Preferred Stock, Series B Preferred Stock, and Common Stock, as well as through the

individual holdings of Common Stock of Dipp, Aldrich, and Westphal. Specifically:

              Longwood Fund, L.P. owned 3,000,000 shares of Series A Preferred Stock
               (48.4%), 1,818,181 shares of Series B Preferred Stock (26.9%), and
               3,301,127 shares of converted Common Stock (24.7%);
              Dipp, Aldrich, and Westphal had control over those holdings in the name of
               Longwood Fund, L.P.;
              Dipp owned an additional 701,927 shares of Common Stock in her own
               name (19.9%);



13
     Exhibit 1 [Dipp SEC Tr.] at OVAS_1211393, 0016:23-0017:12.
14
     Exhibit 1 [Dipp SEC Tr.] at OVAS_1211393, 0019:20-0020:15.
15
     Exhibit 1 [Dipp SEC Tr.] at OVAS_1211393 at 0017:17-18, 0018:3-13, 0019:20-0020:15.

                                             - 37 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 42 of 107




              Aldrich owned an additional 701,926 shares of Common Stock in his own
               name (19.9%); and
              Westphal owned an additional 701,027 shares of Common Stock in his own
               name (19.9%).
       89.     Through that ownership, Longwood Fund and its members controlled a majority of

OvaScience’s Board seats as follows:

              two seats were controlled by holders of Series A Preferred Stock (of which
               Longwood Fund possessed the majority, along with Bessemer Venture
               Partners);
              one seat was controlled by holders of Series B Preferred Stock (of which
               Longwood Fund possessed the majority);
              one seat was taken by the CEO (i.e., Dipp, a Longwood Fund member);
              one seat was taken by each lead investor (and Longwood Fund qualified as
               a “lead investor”);
              two seats were for “independent directors,” “defined as a director with industry
               experience who is not employed by us or affiliated with any of our investors and
               who is designated by a majority of our board, including at least two preferred stock
               directors.”

       90.     Notably, one of the “independent directors” was Westphal, Longwood Fund’s third

member. According to OvaScience’s public filings, “Dr. Westphal, who is affiliated with one of

our investors, will only serve until such time as a second person meeting the definition of

independent director is identified, which we and our investors have agreed to use our best efforts

to do.” 16 Westphal, however, continued to serve on the Board until May 7, 2014.17


16
    See   Form     10-12G     filed   with   the   SEC    on   April   11,   2012                at
https://www.sec.gov/Archives/edgar/data/1544227/000104746912004129/a2208487z10-
12g.htm.
17
    Dipp met with Aldrich one-on-one weekly to talk through “everything from hiring teams,
setting goals, those types of things,” as well as during “quarterly board meetings.” See Exhibit 1
[Dipp SEC Tr.] at OVAS_1211394, 0027:1-4 and OVAS_1211400, 0068:18-24. Indeed, Dipp
ensured that Aldrich commented on and approved communications before that information was
sent to the full Board allowing Longwood Defendants to filter the information received by the
minority of Board Members that they had not appointed. Even other Board Members viewed
Aldrich as steering OvaScience’s strategy decisions. In May 2016, for example, Board Member
Marc Kozin “remain[ed] concerned about [OvaScience’s] plan we have been given” but, instead
                                                - 38 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 43 of 107




        91.    In addition to controlling the Board and CEO position, Longwood Defendants and

Dipp also acted as the decision-makers responsible for hiring OvaScience’s key executives.18

Even after Dipp had stepped down as CEO – and became Executive Chairman of the Board – she

and Aldrich coordinated the executive titles that would be given to Stock, Tzianabos, and

Chapman.

        92.    Finally, Dipp did not separate her role or duties at Longwood Fund from those at

OvaScience. For the first two years, she did not have an employment agreement or receive cash

compensation in her capacity as OvaScience’s CEO; instead, she was compensated solely through

her equity and as a member of Longwood Fund.19 As late as July 2015, she was still conducting

at least some OvaScience business using her “@longwoodfund.com” email address (i.e., 4 years

into her tenure as CEO).20         When Dipp spoke with Aldrich (who also used a

“@longwoodfund.com” email address), they intermixed OvaScience and Longwood Fund

business strategy. For example, Aldrich identified a potentially lucrative investment in a new

fertility treatment and told Dipp to “take a look and see if this technology (improving sperm




of communicating with other Board Members or executives, he reached out to Aldrich for “advice
on how to handle” those concerns and thoughts on “the right course” for the Company. Exhibit
42 [OVAS_0032657 – OVAS_0032659]. Then, in November 2016, as another example, then-
CEO Stock and CFO Couturier were surprised at the level of detail being paid by the Board,
offering only that “the board” is Aldrich. Exhibit 43 [OVAS_1404048 – OVAS_1404051].
18
   Exhibit 3 [OVAS_1258413 – OVAS_1258417]                  at   OVAS_1258413;      Exhibit   4
[OVAS_0370056 – OVAS_0370058] at OVAS_0370056.
19
   Exhibit 1 [Dipp SEC Tr.] at OVAS_1211393, 0018:6-10, 0020:10-13; OVAS_1211395,
0023:18-20.
20
     See Exhibit 5 [Meyer SEC Tr.] at OVAS_1211686, 14:19-15:2.

                                             - 39 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 44 of 107




motility) is (a) something that Longwood should consider, and/or (b) something that would fit

well into OVAS’ portfolio.”21

        93.   Thus, the Longwood Defendants and Dipp controlled OvaScience at every level,

including OvaScience’s day-to-day functions. They also chose the final content of SEC filings,

press releases, and conference calls that communicated material information about AUGMENT

and OvaScience to investors.22

              3.     The Longwood Defendants and Dipp Exercised Day-to-Day
                     Control    Over     OvaScience    and     Made     Material
                     Misrepresentations and Omissions to Investors to Inflate
                     OvaScience’s Stock Price While They Seek a Lucrative Sale of
                     the Company

        94.   OvaScience was founded on the still-controversial science of EggPC cells.23

OvaScience founders Longwood Fund, Dipp, and Aldrich immediately fast-tracked the

development of AUGMENT and avenues for profiting from the treatment.

        95.   By January 2013, OvaScience, without FDA approval, began providing

AUGMENT to humans as part of a research study in the United States.24 On April 9, 2013,

however, the Company received a letter from the FDA that stated that the AUGMENT treatment

appeared “to be more than minimal manipulation” and may “raise additional regulatory concerns,”



21
     Exhibit 6 [OVAS_0358461 – OVAS_0358462] at OVAS_0358461.
22
   See, e.g., Exhibit 7 [OVAS_1282886 – OVAS_1282888] at OVAS_1282287; Exhibit 8
[Composite] at OVAS_0112784 – OVAS_0112788; Exhibit 9 [OVAS_0099782 –
OVAS_0099783]; Exhibit 10 [OVAS_1121070 – OVAS_1121072]; Exhibit 11 [OVAS_0358068
– OVAS_0358069]; Exhibit 12 [OVAS_0034522 – OVAS_0034523]; Exhibit 13
[OVAS_0343533]
23
   Exhibit 1 [Dipp SEC Tr.] at OVAS_1211393, 0017:1-12; see also Exhibit 41 [OVAS_0113013
– OVAS_0113018].
24
     Exhibit 14 [OVAS_0045195 – OVAS_0045229] at OVAS_0045195.

                                            - 40 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 45 of 107




that AUGMENT may require an Investigational New Drug Application (“IND”), and that the

Company could schedule a pre-IND meeting with the FDA.25 The Company proceeded with the

study. However, on September 4, 2013, the Western Institutional Review Board – which had been

hired to administer the study – suspended all study activity, stating that the FDA was requiring an

IND.26 On September 6, 2013, the FDA sent OvaScience another letter stating that “an IND is

required for this study,” “it appears that your clinical protocol is not adequately designed to ensure

the safety of the study subjects or offspring that may result from . . . AUGMENT,” “the informed

consent document does not adequately advise patients of the risks of your study,” and “the protocol

and Investigator’s Brochure contain general statements about proof of concept and safety that are

not well supported by the publications and cited data.”27 At the time the study was suspended, 19

subjects had been enrolled in the study (out of 23 subjects screened for the study), and nine of the

enrolled subjects had been treated with AUGMENT.28

        96.    The Longwood Defendants and Dipp, therefore, took AUGMENT abroad to

continue accelerating its development and commercialization. OvaScience elected to launch

AUGMENT internationally via the ACE program, even though the safety and efficacy of

AUGMENT had not been established.29


25
  Exhibit 15 [Composite] at OVAS_1271330 – OVAS_1271333, OVAS_0099756 –
OVAS_0099760.
26
     Exhibit 16 [OVAS_1119358 – OVAS_1119359] at OVAS_1119358.
27
     Exhibit 15 [Composite] at OVAS_0099759 – OVAS_0099760.
28
     Exhibit 14 [OVAS_0045195] at OVAS_0045221 – OVAS_0045224.
29
    Exhibit 1 [Dipp SEC Tr.] at OVAS_1211402, 0082: 17-20 (“Q Was the purpose of the
preceptorship to obtain patient experience and training before making it commercially available?
A Yes.”); Exhibit 17 [Tzianabos SEC Tr.] at OVAS_1211721, 0039:22 – 0040:3 (“And I could --
my feeling was we don't need commercial; we need to come off of this approach of going
commercial until we have unequivocal evidence that Augment worked.”); see also Exhibit 18
                                              - 41 -
          Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 46 of 107




          97.   The Longwood Defendants and Dipp never publicly revealed the FDA’s specific

concerns with the study.30     Instead, the Company’s press release on September 10, 2013,

acknowledged only that the FDA had advised OvaScience to file an IND and stated that

OvaScience had “chosen to suspend enrollment of AUGMENT in the U.S. while moving forward

with its plans for enrollment outside of the U.S.”

          98.   Pressing ahead with Longwood Fund’s aggressive acceleration strategy, Dipp spent

2014 announcing various purported milestones portending AUGMENT’s success. In January

2015, Dipp touted OvaScience’s plans to initiate 40 to 60 preceptorship AUGMENT cycles and

begin commercialization by the end of 2014. See § V.B, infra. For the quarterly period ending

June 30, 2014, Dipp announced that “[w]e are more than halfway toward executing on our plan

for at least 40 AUGMENT cycles in 2014.” See § IV.E, supra. After the next quarterly period,

ending September 30, 2014, Dipp announced that “more than 60 patients are receiving the

AUGMENT treatment, exceeding our target of 40-60 patients in treatment by the end of 2014.”

See id.

          99.   On October 30, 2014, a Clinical Study Report of the nine patients treated with

AUGMENT was issued.31 According to this report, of the nine treated with AUGMENT, only two


[OvaScience Tr.] at 215:23 – 216:12 (“Q As of December 17, 2014, what data did you have to
show that AUGMENT is effective? A So, I mean, you can look to -- and, again, we didn't unduly
focus on -- on this, but we did have case studies showing pregnancies. We presented that at the
investor day. But, again, given when the biopsies were taken and the duration of period for
processing and everything else, I’m not sure we had significantly more data than that. In fact, I
don't think we did have significantly more data than that.”).
30
   Likewise, Dipp initially concealed the FDA’s letter outlining its concerns with AUGMENT
from Tzianabos. See Exhibit 17 [Tzianabos SEC Tr.] at OVAS_1211720, 0039:12 –
OVAS_1211722, 0043:9.
31
    Exhibit 14 [OVAS_0045195 – OVAS_0045229]. The Company continued to study those
patients until the study closed.

                                               - 42 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 47 of 107




patients experienced a pregnancy but both were lost due to spontaneous abortions which the

Company characterized as Serious Adverse Events (SAEs) – deemed to be important medical

events by the Company.32 One of the fetuses had Trisomy 18, a serious genetic abnormality.33

The other had aneuploidy – the presence of an abnormal number of chromosomes in a cell.34 These

results, which did not demonstrate the safety or efficacy of AUGMENT, were not disclosed to

investors.35

        100.   Instead, on December 17, 2014 – the beginning of the Class Period – Dipp

announced that the Company had exceeded its goals for free AUGMENT treatments and had

already begun commercializing AUGMENT. See § V.A., infra. To justify and bolster that

commercialization, Dipp misrepresented, inter alia, the number of patients who had actually

received the treatment, the status of the data generated to date, the number of global regions where

AUGMENT was actually available, and the demand for the treatment.36

        101.   Dipp announced that “[m]ore than 150 patients are now in AUGMENT treatment.”

See § IV.J, supra. In reality, 163 people had been biopsied, which is a step performed by clinics




32
     Exhibit 14 [OVAS_0045195 – OVAS_0045229] at OVAS_0045221, OVAS_0045223 – 224.
33
     Exhibit 14 [OVAS_0045195 – OVAS_0045229] at OVAS_0045223 – 224.
34
     Exhibit 14 [OVAS_0045195 – OVAS_0045229] at OVAS_0045224.
35
   The study results were also concealed from the Company’s newly appointed Chief Commercial
Officer, Harding, who testified that he had never seen the study results.
36
     Exhibit 20 [OVAS_0230457 – OVAS_0230461].

                                               - 43 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 48 of 107




(not OvaScience) before a patient receives an AUGMENT treatment.37 Only 50 patients had

actually received the AUGMENT treatment.38

        102.    Dipp further announced that AUGMENT “works.” See § V.A, infra. In reality,

out of the 50 patients who had actually received the AUGMENT treatment, there were only two

ongoing clinical pregnancies – i.e., a 4% pregnancy rate.39 And those negative metrics did not

even include the results that Dipp was concealing from the discontinued 2013 study (2 of 9

AUGMENT patients becoming pregnant and both suffering miscarriages due to chromosomal

abnormalities).    Instead, Dipp misleadingly touted four “case studies” as illustrative of

AUGMENT’s supposed efficacy, while withholding from investors all of the negative efficacy

and safety data that had already been amassed.

        103.    Additionally, Defendants announced that AUGMENT was available in four

international regions, including in the United Kingdom.40 However, despite clear indications that

regulatory approval for AUGMENT was required in the U.K., OvaScience had not even applied

for that approval (and, when OvaScience finally sought that approval much later, it was rejected).41




37
     Exhibit 18 [OvaScience Tr.] at 57:7 – 57:24, 93:15 – 94:6.
38
     Exhibit 20 [OVAS_0230457 – OVAS_0230461] at OVAS_0230458.
39
     Exhibit 20 [OVAS_0230457 – OVAS_0230461] at OVAS_0230460.
40
    See Form 8-K and attached press release issued on December 17, 2014 (“The AUGMENT
fertility treatment is available in select in vitro fertilization (IVF) clinics in Canada, the United
Kingdom (UK), the United Arab Emirates (UAE) and Turkey.”). See also December 17, 2014
Earnings Conference Call Transcript (same).
41
   Exhibit 21 [OVAS_1288149 – OVAS_1288150] at OVAS_1288149; Exhibit 22
[OVAS_0007458 – OVAS_0007459] at OVAS_0007458; Exhibit 23 [OVAS_1255530 –
OVAS_1255531] at OVAS_1255530; Exhibit 24 [OVAS_1255532 – OVAS_1255533].

                                               - 44 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 49 of 107




Nor did OvaScience have a lab in the U.K.42 Indeed, during AUGMENT’s short-lived existence

before its extinction, the treatment was never once provided in the U.K, despite Dipp’s

announcement on December 17, 2014, that AUGMENT was already “available” in the U.K.

        104.   Dipp also stated that the Company received “hundreds of inquiries” into

AUGMENT every day. See § V.A., infra. However, OvaScience was actually tracking the

inquiries it had received. As of January 9, 2015, the Company had received approximately 148

commercial inquiries and had identified at most five commercial patients.43 As of January 27,

2015, the Company had received 168 Questionnaires, conducted an advanced screening of 38

patients, and identified four patients for biopsy.44

        105.   Finally, Dipp stated that “[i]n 2015, the Company expects at least 1,000 additional

patients to be receiving the AUGMENT treatment,” and that those treatments would be

commercial. See § V.A., infra. The above misrepresentations as to the success of the ACE clinics,

the availability in the U.K., the efficacy, and the demand were meant to support the 1,000-cycle

metric. Because those supporting factors were false, the 1,000-cycle goal was also misleading.

Furthermore, Dipp’s 1,000-commercial-cycle statement was misleading in that the Company,

internally, was only targeting 793 AUGMENT treatments (as opposed to biopsies) for 2015.45

And, of those 793 AUGMENT treatments, the Company was actually targeting only 442 at the




42
   Exhibit 25 [OVAS_0032121 – OVAS_0032126] at OVAS_0032121, OVAS_0032126;
Exhibit 21 [OVAS_1288149 – OVAS_1288150] at OVAS_1288149.
43
     Exhibit 26 [OVAS_1040898 – OVAS_1040899] at OVAS_1040899.
44
     Exhibit 27 [OVAS_0108564 – OVAS_0108579] at OVAS_0108571.
45
     Exhibit 20 [OVAS_0230457 – OVAS_0230461] at OVAS_230460.

                                                - 45 -
           Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 50 of 107




Company’s three ACE clinics that were actually operating: 90 in Turkey; 152 at TCART in

Canada; and 200 with Dr. Fakih in the UAE.46

           106.   The Longwood Defendants’ and Dipp’s misrepresentations and omissions inflated

OvaScience’s share price – irrespective of AUGMENT’s true success and, in turn, the Company’s

true value – generating enough revenue to keep OvaScience afloat until the Company (or its

treatments) could be sold.47

           107.   On January 13, 2015, OvaScience — still controlled by Longwood via Dipp and

Aldrich — closed an SPO, selling 2,645,000 shares of common stock at $50.00 per share, for total

gross proceeds of $132.25 million. See § IV.F and J, supra. The SPO was critical to the

Company’s ability to continue and the Longwood Defendants’ (and Dipp’s) ability to profit from

their significant investment in OvaScience. At that point, the Company had incurred significant

losses and expected to incur additional losses for the foreseeable future. 48 Without substantial

additional funding, the Company “would be forced to delay, reduce or eliminate [its] fertility

treatment development programs or commercialization efforts.”49            Thus, the Longwood

Defendants and Dipp continued to mislead about the availability of the treatment and omit the true

facts concerning AUGMENT’s preceptorships, lackluster data, and demand in its offering

materials.



46
     Exhibit 20 [OVAS_0230457 – OVAS_0230461] at OVAS_230461.
47
   Exhibit 2 [OVAS_0687897 – OVAS_0687914] at OVAS_0687903 (Longwood brochure
advertising to Longwood’s investors that Longwood would “[i]dentify most efficient way to get
drug / device / therapy from the lab to the patient,” “[p]lan for 3-5 years to key value inflection
point,” and “[l]everage corporate and Wall Street partners”).
48
     See Form 424B5 filed with the SEC on January 8, 2015.
49
     Id.

                                              - 46 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 51 of 107




        108.   The resulting revenues permitted the Longwood Defendants and Dipp to continue

operating OvaScience, while secretly attempting to generate the efficacy and commercialization

data that investors believed already existed (based on Defendants’ representations).

        109.   By March and April 2015 – when the Company was first revealing efficacy results

from AUGMENT treatments (see § VI, infra) – Dipp ensured that the disclosed results

misleadingly inflated AUGMENT’s success rate for pregnancies. For example, in two Company

press releases dated March 26 and 28, 2015, the Company represented that “[a]s of this reporting,

pregnancy rates across IVF clinics that offer the AUGMENT treatment currently range from 25%

- 53%, which includes clinics that are treating some of the more challenging infertility patients.”

See § VI, infra. In reality, the Company’s internal Global AUGMENT Status Update dated March

24, 2015, showed a total of only 14 clinical/ongoing pregnancies out of 108 AUGMENT

treatments performed across all current clinics, representing a 13% pregnancy rate. 50 Aside from

being cherry-picked and misleading, the select data that the Company chose to present (34 total

AUGMENT patients in clinics in Canada and Turkey) did not even demonstrate the efficacy the

Company had promised.

        110.   When OvaScience finally announced this efficacy data, Aldrich suggested edits to

the way those data were presented.51 Aldrich even stated that OvaScience should emphasize that




50
     Exhibit 28 [Composite Global Status Update] at OVAS_0086835 – OVAS_0086836.
51
  Exhibit 8 [Composite] at OVAS_0112784 – OVAS_0112788; Exhibit 10 [OVAS_1121070 –
OVAS_1121072] at OVAS_1121070; Exhibit 11 [OVAS_0358068 – OVAS_0358069] at
OVAS_0358068.

                                              - 47 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 52 of 107




the doctors “do not work for OVAS,” even though the Company, in fact, was paying those doctors,

impelling the selection of data that were tracked, and guiding the public release of those data.52

        111.   The efficacy results did not dramatically improve. The April 17, 2015, Global

AUGMENT Status Update was not much better. It showed only a 21 clinical/ongoing pregnancies

out of 119 AUGMENT treatments, representing a 17.6% pregnancy rate. 53 Investors never

received those actual results. As of May 12, 2015, OvaScience had performed a total of 196

biopsies and 129 AUGMENTS — the vast majority of which were free preceptorship cycles, not

commercial cycles counting toward the 1,000-cycle goal for 2015.54 Only 21 of those 129

AUGMENT procedures had led to a clinical pregnancy — i.e., a 16.3% pregnancy rate.55 And 13

of those 129 AUGMENT procedures — or 10.1% — had actually led to early pregnancy losses.56

        112.   Thereafter, in advance of the Company’s presentation at the ESHRE symposium in

Lisbon, prior to its release on or about June 17, 2015, Aldrich again focused on the manner in

which such information would be communicated to investors. 57 For example, he questioned the

sentence in the release quoting Dr. Fakih regarding “convincing evidence of the POTENTIAL

benefit of AUGMENT” and questioning the need for the word “potential,” since “I believe the




52
  Exhibit 11 [OVAS_0358068 – OVAS_0358069] at OVAS_0358068; Exhibit 29 [Harding
SEC Tr.] at OVAS_1211546, 0173:18 – OVAS_1211547, 0176:10.
53
     Exhibit 28 [Composite Global Status Update] at OVAS_0549588.
54
     Exhibit 28 [Composite Global Status Update] at OVAS_0549917.
55
     Exhibit 28 [Composite Global Status Update] at OVAS_0549917.
56
     Exhibit 28 [Composite Global Status Update] at OVAS_0549917.
57
     Exhibit 10 [OVAS_1121070 – OVAS_1121072] at OVAS_1121070.

                                               - 48 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 53 of 107




benefit is proven by this and other data.”58 The Company obliged and “agreed” with Aldrich “on

removing ‘potential.’”59

        113.    Additionally, the Company was never on track to reach the 1,000 commercial cycle

goal. Throughout the Class Period, OvaScience tracked patient inquires as the leading indicator

for AUGMENT’s demand, which consisted of phone, email or web contact.60 Indeed, the ability

to achieve the 1,000 commercial cycle guidance was directly linked to Ova Science’s ability to

attract patients into the top of Company’s “pipeline” and then convert them to paying customers.61

Mere inquiries were not enough, however, because “not all patients were eligible for

AUGMENT.”62 Thus, patient questionnaires also played an important role in assessing true

AUGMENT demand.63 Contrary to public representations, however, the Longwood Defendants

and Dipp knew that demand for AUGMENT was especially weak, and conversion of those

inquiring patients to paying ones, was virtually nonexistent. For the period of January 2015

through August 24, 2015, for example, OvaScience received a total of 1,704 inquires, 698

questionnaires, and was only able to convert five to paying commercial patients – two thousandths

or seven thousandths of 1%, respectfully.64 And, any month of that time period included similar




58
     Exhibit 10 [OVAS_1121070 – OVAS_1121072] at OVAS_1121070.
59
     Exhibit 10 [OVAS_1121070 – OVAS_1121072] at OVAS_1121070.
60
     Exhibit 19 [Harding Tr.] at 153:4- 154:15.
61
     Exhibit 19 [Harding Tr.] at 183:5-185:14; 207:1-18.
62
     Exhibit 19 [Harding Tr.] at 154:16-25.
63
     Exhibit 19 [Harding Tr.] at 154:16-25; 155:1-11.
64
     Exhibit 30 [Composite Pipeline] at [OVAS_0116878 – OVAS_0116879].

                                              - 49 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 54 of 107




dismal results65 notwithstanding Dipp’s repeated assurances that OvaScience remained on-track

to achieve 1,000 commercial cycles, that demand was strong, and that AUGMENT efficacy was

never in doubt.

        114.   By July 6, 2015, despite Dipp’s repeated reassurances that the Company was “on

track” for 1,000 commercial cycles in 2015 (see § V.D, infra), the Company had achieved only 11

commercial biopsies.66 As of that date, the Company had internally stated that “[w]orking via

current business model will only achieve a portion of the goal,” with 560 AUGMENT biopsies

(not cycles) projected for the year.67 And even that projection – which was woefully short of the

1,000 commercial cycles expected by investors – required significant uptakes at the existing clinics

in Turkey, the UAE, and Canada, as well as hundreds of cycles at new potential clinics in Panama,

Oxford, IVI, Japan, and Malaysia.68 Worse yet, out of the three existing clinics, the Turkey clinic

was at an operational standstill, the UAE clinic was in a regulatory standstill, and the Canadian

clinics lacked sufficient capacity.69

        115.   While concealing those material facts from investors, the Longwood Defendants

and Dipp continued their efforts for a lucrative deal that would profit Longwood Fund. On June

12, 2015, Dipp engaged J.P. Morgan to provide financial advice on, inter alia, preparing valuations




65
    See generally Exhibit 30 [Composite Pipeline] (providing monthly updates to AUGMENT
patient pipeline).
66
     Exhibit 31 [OVAS_0262046 – OVAS_0262065] at OVAS_0262049.
67
     Exhibit 31 [OVAS_0262046 – OVAS_0262065] at OVAS_0262049.
68
     Exhibit 31 [OVAS_0262046 – OVAS_0262065] at OVAS_0262049.
69
     Exhibit 32 [OVAS_0149809 – OVAS_0149812] at OVAS_0149810.

                                               - 50 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 55 of 107




of OvaScience and evaluating any proposal “to sell or merge the Company.”70 In July 2015, Dipp

worked with J.P. Morgan for an upcoming meeting with Allergan, stating that “[i]t sounded like

next steps would be for us to propose a specific structure for a commercialization deal” and

querying “how we might structure something which helps us scale quickly but allows us to retain

long term value because we believe in what we are building, and we think ovature is potentially

transformative.”71

        116.   Dipp and Aldrich continued to mislead the market and potential business partners

about the growing acceptance of AUGMENT and its efficacy. Yet, when Dipp was preparing for

an investor conference call and (unbeknownst to investors) the Company was woefully short of

the goal for 1,000 commercial cycles, Aldrich fashioned Dipp’s response of publicly maintaining

the 1,000 cycle goal while deflecting investors’ attention to other topics, like the Company’s

longer-term prospects.72 Indeed, the Company’s August 10, 2015 Form 8-K, and subsequent

conference call on August 11, 2015, the Company and Dipp confirmed to the market that the

Company was still on track to reach 1,000 commercial treatment cycles in progress in 2015. See

§ V.E., infra. In reality, as of August 6, 2015, the Company had only achieved 15 commercial

biopsies and treated only five of those commercial patients with AUGMENT.73




70
     Exhibit 33 [OVAS_1094159 – OVAS_1094166] at OVAS_1094159.
71
   Exhibit 34 [OVAS_0808010 – OVAS_0808011] at OVAS_0808010; Exhibit 35
[OVAS_0011378 – OVAS_0011380] at OVAS_0011380.
72
     Exhibit 12 [OVAS_0034522 – OVAS_0034523] at OVAS_0034522.
73
     Exhibit 30 [Composite Pipeline] at OVAS_0198039 – OVAS_0198040.

                                             - 51 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 56 of 107




        117.   Nevertheless, Dipp further stated that “the AUGMENT treatment has gained health

insurance coverage in the UAE,”74 leading the market to believe that this would drive sales of

AUGMENT. In reality, as the Company’s Chief Commercial Officer stated in a memorandum he

prepared and had notarized, entitled, “Serious Ethical Concerns About the Leadership of

OvaScience’s CEO”:

        Over the course of the last several months, there has been growing evidence that
        OvaScience's CEO, Michelle Dipp, has become increasingly erratic and is now
        mismanaging the company. More importantly, I believe that she has made outright
        lies and misrepresentations in quarterly company filings. While Ms. Dipp has
        shown a propensity for misrepresentations and exaggerations in the past, they did
        not reach the scale of the most recent Fiscal 2015 Q2 filing with the SEC.
        The statement that OvaScience has obtained insurance reimbursement for the
        AUGMENT treatment in the UAE as represented in the Fiscal 2015, 2nd Quarter
        10-Q filing with the SEC is, by all accounts, completely false.

                                         *      *       *

        The primary concern, of course, regards representations made to the public about
        achievements as of the date of the SEC filing on August 10, 2015. As of the date
        of the filing, there was apparently no documentation to substantiate the claim that
        OvaScience indeed had obtained insurance coverage in the UAE.

                                         *      *       *

        It is unfortunate, therefore, that the company is being grossly misguided by an
        unethical CEO. Her misrepresentations to employees, customers, and to regulatory
        agencies can only be harmful to the overall goals of the company and to its broader
        set of stakeholders.75

        118.   At the same time, the Longwood Defendants and Dipp were actively seeking to sell

AUGMENT to Allergan, while potentially retaining Ovature.76 Aldrich even provided edits to



74
     See Form 8-K issued on August 10, 2015 and August 11, 2015 Conference Call Transcript.
75
     Exhibit 44 [OVAS_1255527 – OVAS_1255529].
76
   Exhibit 36 [OVAS_1223414 – OVAS_1223416]; Exhibit 37 [OVAS_1223433 –
OVAS_1223435]; Exhibit 38 [OVAS_0365802 – OVAS_0365804]; Exhibit 39 [OVAS_0366116
– OVAS_0366118].

                                              - 52 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 57 of 107




OvaScience’s presentation to the Board regarding the talks with Allergan (AGN), highlighting

clinical data and commercialization. Specifically, Aldrich requested “a slide with our overall

strategy, saying something along the following lines”:

        OVAS stance is:
        - we are not looking for a partner. We are well financed and very confident as
        positive clinical data rolls in and Augment commercialization progresses.
        - However, we recognize that working with AGN under the right structure, could
        (subject to better understanding their capabilities) enable us to broaden and
        accelerate commercialization.

        M&A Risk: AGN may find a co-commercialization deal too cumbersome and push
        for an acquisition. Our goal with our co-commercialization proposal is to give us
        maximum leverage, should AGN push towards M&A.\Next step: Michelle will
        send a roughly one page email to AGN CEO, summarizing, with 5-7 bullet points,
        the type of deal that “might” work for us.77

        119.    Aldrich added that: “The AGN discussion could come to nothing, or could turn in

to a serious, company transforming deal, but it is still very early.”78

        120.    Moreover, in communications with Allergan executives, Dipp continued to

represent that “the UAE’s recent decision to cover the cost of AUGMENTTM for a significant

percentage of their IVF patients indicates the growing acceptance of the product’s efficacy, and its

potential to be part of first line IVF treatment.”79

        121.    Of course, as stated above, there was no regulatory approval or insurance coverage

for AUGMENT in the UAE, AUGMENT did not actually work, and AUGMENT was not actually

experiencing commercial success. See also § VI, infra.




77
     Exhibit 38 [OVAS_0365802 – OVAS_0365804] at OVAS_0365803.
78
     Exhibit 38 [OVAS_0365802 – OVAS_0365804] at OVAS_0365803.
79
     Exhibit 40 [OVAS_1293072 – OVAS_1293073] at OVAS_1293072.

                                                 - 53 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 58 of 107




        122.    On September 28 and 29, 2015, Dipp and OvaScience revealed what Defendants

had always known the Company did “not expect to meet the 2015 goal of 1,000 AUGMENTSM

treatment cycles.” Indeed, despite months of affirming the 1,000-cycle expectation to the market,

the Company had undertaken only 35 commercial cycles, with the majority of those commercial

cycles occurring in September. As the Company subsequently revealed, moreover, most of these

cycles were at a price discount. As the truth was revealed, and AUGMENT was effectively

discontinued, defrauded investors lost hundreds of millions of dollars.

        123.    By December 2018, OvaScience’s stock was trading below $0.80 per share. With

no viable products to market, the Longwood Fund Defendants conducted a reverse merger of

OvaScience into Millendo. Immediately following the merger, Millendo’s operations did not

concern OvaScience’s previous operations, included AUGMENT. In effect, the reverse merger

with Millendo was the Longwood Defendants’ underwhelming exit strategy in the final chapter of

OvaScience’s story of fraud. Longwood Fund’s strategy for creating and running OvaScience –

i.e., innovate, collaborate, accelerate – had failed.

        124.    In sum, OvaScience was created and run by Longwood Fund. Aldrich and Dipp

acted as Longwood Fund’s members, simultaneously placed themselves in the highest positions at

OvaScience, controlled the other executives of OvaScience, and implemented a business strategy

for OvaScience that precisely mirrored the active investment control strategy touted by Longwood

Fund.    Unfortunately for OvaScience’s other investors, that business strategy involved

misrepresentations and omissions to inflate OvaScience’s stock price while the Longwood

Defendants and Dipp sought a lucrative buyout. Consequently, the Longwood Defendants are

jointly and severally liable with Defendants Dipp and OvaScience.




                                                 - 54 -
            Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 59 of 107




V.      DEFENDANTS’ FALSE AND MISLEADING CLASS PERIOD STATEMENTS

        125.     Throughout the Class Period, Defendants repeatedly made positive statements

about the AUGMENT treatment, demand for it, and its commercial prospects, continuously

reaffirming the Company’s ability to achieve 1,000 commercial treatment cycles in 2015.

However, Defendants’ positive statements did not provide a full picture of the true circumstances

surrounding AUGMENT. As Defendants knew but failed to disclose, the Company had initiated

very few commercial cycles of the AUGMENT treatment, rendering the 1,000-cycle target

baseless, demand for the costly treatment nil, and the commercial prospects of AUGMENT

illusory.

        126.     Additionally, the public filings also omitted material information required by Item

303 of Regulation S-K, 17 C.F.R. §229.303 (“Item 303”). Item 303 requires the disclosure of all

“known trends . . . that have had or that the registrant reasonably expects will have a material . . .

unfavorable impact on . . . net sales or revenues or income from continuing operations.” In addition

to the identification of such “known trends,” Item 303 specifically requires disclosure of: (a)

whether those trends have had or are reasonably expected to have a material negative impact on

net sales or revenues or income from continuing operations; and (b) the extent of any such impact

on net sales or revenues or income from continuing operations.

        127.     Likewise, the January 2015 offering materials, detailed below, failed to comply

with Item 503 of Regulation S-K, 17 C.F.R. §229.503(c) (“Item 503”), including, among other

things, a “discussion of the most significant factors that make the offering speculative or risky.”

Here, one of the most significant factors that made the offering speculative or risky to investors

was the fact that, at the time of the offering, the Company had no basis for, nor indication that, it

would achieve 1,000 commercial treatment cycles in 2015, let alone that they would achieve 1,000

treatment cycles – commercial or otherwise.
                                                - 55 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 60 of 107




       128.    When Defendants repeatedly elected to state that the Company expected to initiate

1,000 commercial treatment cycles and were on track to achieve it, as well as make associated

positive statements concerning demand and efficacy of the treatment, they were under a duty to

disclose all material facts known that would have made these statements not misleading.

Specifically, they were under a duty to disclose that the results from the AUGMENT treatment did

not conclusively establish a higher success rate than IVF without AUGMENT, there was little

demand for the treatment at such a high cost, and, therefore, the Company had initiated very few

commercial cycles, was not on track to achieve its 1,000 commercial treatment cycle target in

2015, and AUGMENT’s commercial prospects were dubious. This information was material

because it would have altered the total mix of information made available to reasonable investors.

However, Defendants failed to reveal this information, and, instead, omitted and concealed it from

investors, thereby creating the misimpression that the 1,000 commercial treatment cycle goal for

2015 was achievable based on Defendants’ experience with clinics and patients, as well as internal

data known to them.

       129.    In addition, many of Defendants’ statements about demand and commercial

viability were explicitly and materially false and misleading in and of themselves. Defendants’

material omissions and false and misleading statements are detailed in this section.

       A.      December 17, 2014 Investor Day

       130.    The Class Period begins on December 17, 2014. On that day, the Company issued

a Form 8-K, which reported, among other things, “In 2015, the Company expects at least 1,000

additional patients to be receiving the AUGMENT treatment.”

       131.    That same day, the Company hosted its first Investor Day, which featured

presentations by guest speakers and Company management on the EggPC cell technology and the

global fertility market, as well as an update on OvaScience’s fertility treatments. Defendant Dipp
                                              - 56 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 61 of 107




presented opening remarks wherein, through emphasis on the Company’s experience with

AUGMENT to date and its initiation of 150 free treatment cycles in 2014, as a basis for the

Company’s plan to have “at least 1,000 patients in treatment” in 2015.

       132.    During the question and answer session that followed the Company’s prepared

remarks, analysts questioned the “success rate, . . . inasmuch as you suggested that 2015 could see

1,000 patients having experienced AUGMENT,” the Company’s views as to what drove the

Company’s “bump up” to 150 patients from the 40-60 it had originally projected in 2014, and

whether that increase was driven by demand or the treatment’s success.

       133.    First, with regard to the “success rate,” Defendant Dipp explained that “[t]he

doctors are already using AUGMENT, and we believe that, as you saw with some of the case

studies. So, it’s not a question of does AUGMENT work. It’s a question of in which population

does AUGMENT work best?”

       134.    As to the “bump up” to 150 patients, and whether that increase was driven by

demand or the treatment’s success, Defendant Dipp attributed the number to “both” the demand

for the treatment and the patients’ success, elucidating that the “demand driven from the patients,

. . . [is] not even close to the demand. . . . [W]e get, like I said, hundreds of inquiries every day,

and so it’s certainly demand driven to the extent that patients want AUGMENT.”

       135.    Defendant Dipp’s statements created the false impression that, based on

Defendants’ experience with AUGMENT to date, as well as access to data concerning the

treatment cycles it was receiving from its partner clinics and patients, the 150 cycles the Company

achieved in 2014 represented both physician confidence in AUGMENT and the concomitant

demand for it, such that the Company’s target of 1,000 commercial treatment cycles in 2015 was

not only reasonable and attainable, it signaled strong commercial prospects.


                                                - 57 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 62 of 107




       136.    Accordingly, analysts maintained their “BUY,” “OUTPERFORM,” and/or

“PERFORM” ratings, viewing the Company’s 2015 guidance of 1,000 cycles favorably and even

suggesting that the goal might be conservative:

               (a)    “Our key takeaways include: 1) AUGMENT training cycles (150 vs 40-60)

and announced pricing ($15-25K vs $15K) exceed expectations, suggesting physician confidence

in initial efficacy data.” Leerink Partners LLC, OvaScience, Inc., Investor Day Highlights

Multiple Milestones Achieved, PT to $56 from $23, Dec. 18, 2014.

               (b)    “The company has exceeded its initial guidance regarding the targeted

number of AUGMENT procedures in its AUGMENT Centers of Excellence (ACE). A total of

150 IVF procedures have been completed to date, significantly more than the initial guidance of

40-60. We believe the favorable uptake in procedures significantly de-risks the continued

commercial launch of AUGMENT, as the company proceeds with the conversion of its established

centers into commercial operation. . . . That the number of AUGMENT procedures has exceeded

expectations sends a strong positive signal of robust market demand, in our view. . . . We believe

that the potential for AUGMENT in the ex-US market is significant, with peak sales reaching an

estimated $1.4B in 2025.” JMP Securities LLC, OvaScience, Inc. (OVAS) Investor Day Outlines

2015 Goals and Highlights 2014 Deliverables, Dec. 18, 2014.

               (c)    “OVAS is expecting around 1k AUGMENT procedure[s] in 2015, which

was about 400 below our model.” Wedbush Pac Grow Life Sciences, Upgrading to

OUTPERFORM from NEUTRAL Following Encouraging Cases Studies, Pricing and OvaTure

Progress –Raising PT to $47, Dec. 18, 2014.




                                              - 58 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 63 of 107




              (d)    “OVAS plans to treat 1,000 patients in 2015. We forecast roughly ~2,700

cycles in 2015 in the four ACE regions plus Japan.” Oppenheimer, Investor Day Kicks Off on a

High Note, Dec. 18, 2014.

              (e)    “[E]xperience with AUGMENT training cycles and favorable geographic

regions suggest 2015 guidance (~1K cycles) is achievable.” Leerink, OvaScience, Inc. Investor

Day Highlights Multiple Milestones Achieved; PT to $56 from $23, Dec. 28, 2014.

       137.   In fact, as the analyst from H.C. Wainwright & Co. reported, “management’s

enthusiasm during the company’s investor day in NYC spilled over into the market to push OVAS

shares to an all-time high.” H.C. Wainwright & Co., Augmented Revenue Assumptions Driven

by Executional Egg-cellence: Reit Buy and Raising PT to $100, Dec. 18, 2014.

       138.   For the reasons stated above in the Substantive Allegations section, and as further

detailed herein, Defendants’ statements made in the Company’s December 17, 2014 Form 8-K and

at the Company’s Investor Day presentation on the same day, each of which reiterated that the

Company expects “at least 1,000 additional patients to be receiving the AUGMENT treatment” in

2015, were materially false and misleading when made or omitted material facts to make such

statements not false and misleading, because: (a) by guiding 1,000 commercial treatment cycles

in 2015 following the Company’s initiation of 150 in 2014, Defendants created the false

impression that its 2015 goal was based on OvaScience’s experience with the data and the true

demand that existed for AUGMENT; (b) initiating 150 free treatment cycles of AUGMENT in

2014 did not provide a basis for the Company to expect 1,000 cycles of AUGMENT in 2015 at an

additional cost of $15,000 to $25,000 per IVF treatment; (c) Defendants maintained and tracked

all AUGMENT data in real time and, as such, knew or should have known that the Company had

initiated very few AUGMENT treatment cycles, let alone on a commercial basis; (d) it was


                                             - 59 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 64 of 107




unreasonable to expect payment for 1,000 high cost cycles, as Defendants had yet to present any

clinical studies or results to establish the efficacy of the AUGMENT treatment in humans; and (e)

the Company’s Form 8-K that announced the Company had achieved its 2014 corporate goals and

established its target for 1,000 commercial treatment cycles for 2015 failed to disclose to the

market (in violation of Item 303) the materially adverse conditions described in this paragraph.

       B.      January 6, 2015 Preliminary Prospectus Supplement, January 7, 2015
               Prospectus Supplement, and January 14, 2015 JPMorgan Healthcare
               Conference

       139.    On January 6, 2015, the Company issued a Preliminary Prospectus Supplement

(“January 6, 2015 Preliminary Prospectus Supplement”) to its effective shelf registration statement

on Form S-3 pursuant to Rule 424 under the Securities Act of 1933, for $85,000,000 worth of

shares of its common stock. According to the January 6, 2015 Preliminary Prospectus Supplement,

the net proceeds from the offering were going to be used “to fund the expanded international launch

of the AUGMENTSM treatment, planned international launch of the OvaPrimeSM treatment,

development of the OvaTureSM treatment and pursuit of a potential accelerated development

pathway, establishment of an international headquarters in the United Kingdom and additional

subsidiaries, and for other general corporate purposes.”

       140.    Again accentuating the Company’s 2014 achievement of exceeding its patients in

treatment goal, the January 6, 2015 Preliminary Prospectus Supplement highlights:

       We exceeded our 2014 AUGMENT goal of 40-60 patients in treatment, with more
       than 150 patients now receiving the treatment, and we started transitioning some of
       the IVF clinics to commercial centers in 2014. In 2015, we expect at least 1,000
       additional patients to be receiving the AUGMENT treatment.

               1.     January 7, 2015 Prospectus Supplement

       141.    On January 7, 2015, the Company filed the Prospectus Supplement (“January 7,

2015 Prospectus Supplement”) pursuant to the Company’s effective shelf registration statement


                                              - 60 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 65 of 107




on Form S-3 and an accompanying prospectus (Registration Statement No. 333-200040) filed with

the SEC on November 10, 2014 and declared effective by the SEC on November 21, 2014, and a

preliminary and final prospectus supplement filed with the SEC in connection with the offering,

for $115,000,000 worth of shares of its common stock. According to the Form 8-K filed with the

SEC that same day, “[t]he net proceeds to the Company from the sale of the Common Stock are

expected to be approximately $107.9 million80 after deducting underwriting discounts and

commissions and estimated aggregate offering expenses payable by the Company.”

        142.   The January 7, 2015 Prospectus Supplement reiterated “[i]n 2015, we expect at

least 1,000 additional patients to be receiving the AUGMENT treatment.”

        143.   Oppenheimer & Co. issued an analyst report following the announcement of the

Company’s SPO, maintaining its “Outperform” rating and reporting “[o]ur 2015 AUGMENT

cycles forecast remains ~1,200 cycles, which compares with OvaScience’s guidance to treat

~1,000 patients.”

               2.     January 14, 2015 JPMorgan Healthcare Conference

        144.   On January 14, 2015, OvaScience presented at the JPMorgan Healthcare

Conference. Defendant Dipp made a presentation to the audience wherein she again emphasized

the success of AUGMENT in 2014 and reiterated that the Company “will treat 1,000 patients” in

2015.

        145.   For the reasons stated above in the Substantive Allegations section, and as further

detailed herein, Defendants’ statements made in the Company’s January 6, 2015 Preliminary

Prospectus Supplement, the January 7, 2015 Prospectus Supplement, and the Company’s



80
   According to the Company’s later-filed Form 10-K, OvaScience received “approximately
$124.1 million of net proceeds . . . from our January 2015 secondary public offering.”

                                              - 61 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 66 of 107




presentation at the JPMorgan Healthcare Conference on January 14, 2015, each of which reiterated

the Company’s goal that “at least 1,000 additional patients” would receive the AUGMENT

treatment in 2015, were materially false and misleading when made or omitted material facts to

make such statements not false and misleading, because: (a) initiating 150 free treatment cycles

of AUGMENT in 2014 did not provide a basis for the Company to expect 1,000 cycles of

AUGMENT in 2015 at an additional cost of $15,000 to $25,000 per IVF treatment; (b) by guiding

1,000 commercial treatment cycles in 2015 following the Company’s initiation of 150 in 2014,

Defendants created the false impression that its 2015 goal was based on OvaScience’s experience

with the data and the true demand that existed for AUGMENT; (c) Defendants maintained and

tracked all AUGMENT data in real time and, as such, knew or should have known that the

Company had initiated very few AUGMENT treatment cycles, let alone on a commercial basis;

(d) it was unreasonable to expect payment for 1,000 high cost cycles, as Defendants had yet to

present any clinical studies or results to establish the efficacy of the AUGMENT treatment in

humans; and (e) the Company’s January 6, 2015 Preliminary Prospectus Supplement and January

7, 2015 Prospectus Supplement failed to disclose to the market (in violation of Item 503) the most

significant factors that make the offering speculative or risky.

       C.      Fourth Quarter and Fiscal Year 2014 Financial Results

       146.    On March 16, 2015, the Company announced its financial results for the quarter

and the year ended December 31, 2014 in a news release titled, “OvaScience Reports Fourth

Quarter and Year End 2014 Financial Results,” which was filed with the SEC that day on Form 8-

K. Defendant Dipp called the year “transformational,” and reported that the Company “anticipates

expanding the availability of the AUGMENT treatment and expects 1,000 AUGMENT treatment

cycles will be in process by the end of 2015.”


                                                 - 62 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 67 of 107




       147.    That same day, the Company issued its Annual Report for the fiscal year ended

December 31, 2014, which it filed with the SEC that same day on Form 10-K. Among other things

the Form 10-K reiterated numerous times: “[w]e expect 1,000 AUGMENT treatment cycles will

be in process by the end of 2015.”

       148.    The Form 10-K was signed by Defendants Dipp and Young and contained

materially similar certifications by Defendants Dipp and Young pursuant to the Sarbanes-Oxley

Act of 2002, which stated in relevant part:

       1.      I have reviewed this Annual Report on Form 10-K of OvaScience, Inc.;

       2.     Based on my knowledge, this report does not contain any untrue statement
       of a material fact or omit to state a material fact necessary to make the statements
       made, in light of the circumstances under which such statements were made, not
       misleading with respect to the period covered by this report;

                                         *      *         *
       5.      The registrant’s other certifying officer and I have disclosed, based on our
       most recent evaluation of internal control over financial reporting, to the
       registrant’s auditors and the audit committee of the registrant’s board of directors
       (or persons performing the equivalent functions):

               (a)    All significant deficiencies and material weaknesses in the design or
                      operation of internal control over financial reporting which are
                      reasonably likely to adversely affect the registrant’s ability to
                      record, process, summarize and report financial information; and

               (b)    Any fraud, whether or not material, that involves management or
                      other employees who have a significant role in the registrant’s
                      internal control over financial reporting.

       149.    In response to the Company’s statements, most analysts remained positive about

AUGMENT’s “ultimate potential” and optimistic that the Company would achieve its 1,000

commercial treatment cycle goal:

               (a)    “We confirmed with management that guidance remains on track and the

company is confident in meeting the goal.”             Oppenheimer, Positive Interim Data from

AUGMENT, Mar. 18, 2015.
                                              - 63 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 68 of 107




              (b)     “Progress with the AUGMENT commercial launch and pipeline

commercial prospects continue; we reaffirm our Market Outperform rating and lower our price

target to $53 (from $54) on OvaScience.” JMP Securities LLC, OvaScience, Inc. Reports 4Q14

Results and Progress With the AUGMENT Launch, Mar. 17, 2015.

       150.   For the reasons stated above in the Substantive Allegations section, and as further

detailed herein, Defendants’ statements made in the Company’s March 16, 2015 Form 8-K and its

Annual Report filed on Form 10-K that same day, each which reiterated that the Company

“expect[s] 1,000 AUGMENT treatment cycles will be in process by the end of 2015,” were

materially false and misleading when made or omitted material facts to make such statements not

false and misleading, because: (a) initiating 150 free treatment cycles of AUGMENT in 2014 did

not provide a basis for the Company to expect 1,000 cycles of AUGMENT in 2015 at an additional

cost of $15,000 to $25,000 per IVF treatment; (b) by guiding 1,000 commercial treatment cycles

in 2015 following the Company’s initiation of 150 in 2014, Defendants created the false

impression that its 2015 goal was based on OvaScience’s experience with the data and the true

demand that existed for AUGMENT; (c) OvaScience labs were located within or contiguous to

the IVF clinics that offered the AUGMENT treatment such that Defendants knew and/or could

know in real time the true demand and commercial viability for the treatment; (d) Defendants

maintained and tracked all AUGMENT data such that they knew or should have known that the

Company would not achieve its 1,000 commercial treatment cycle goal in 2015; (e) it was

unreasonable to expect payment for 1,000 high cost cycles, as Defendants had yet to present any

clinical studies or results to establish the efficacy of the AUGMENT treatment in humans; and (f)

the Company’s Form 8-K for fourth quarter 2014 and Form 10-K for fiscal year 2014 failed to




                                             - 64 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 69 of 107




disclose to the market (in violation of Item 303) the materially adverse conditions described in this

paragraph.

       D.       First Quarter 2015 Financial Results

       151.     On May 11, 2015, OvaScience published a news release reporting its first quarter

2015 financial results which it filed that same day with the SEC on Form 8-K. The report quotes

Defendant Dipp, stating, “We are confident in our ability to achieve our goals this year as

demand for the AUGMENT treatment grows . . . .” The report also emphasized that OvaScience

was “On Track to Meet 2015 AUGMENT Cycles Goal,” noting, specifically, that it “anticipates

meeting the Company’s own limit of 1,000 AUGMENT treatment cycles in process by the end

of the year.”

       152.     Also on May 11, 2015, OvaScience issued its Quarterly Report for the quarter

ended March 31, 2015 which it filed with the Company that same day on Form 10-Q. In it, the

Company reiterated “[w]e expect 1,000 AUGMENT treatment cycles will be in process by the

end of 2015.”

       153.     Analysts reacted positively to the Company’s announcements – in particular its

continued confidence that it would achieve its 1,000 AUGMENT cycle goal – reiterating their

“Outperform” and “Buy” ratings:

                (a)    “The company reaffirmed its goal to complete 1,000 AUGMENT biopsies

in 2015 which appears to be slightly more 4Q15 weighted than our prior model . . . . [W]e are

optimistic on the 1,000 goal due to the likelihood of medical tourism.” WedBush Pac Grow Life

Sciences, OvaScience (OVAS) 1Q15 Volumes a Black Box - Revenue Recognition Slower - Opex

Ok - ESHRE Conf. Key to Understanding Ramp - Maintain OP - PT to $52, May 12, 2015.

                (b)    “[W]e believe the more important metric to focus on is the targeted number

of AUGMENT cycles. OvaScience maintained its guidance for 1,000 cycles in 2015, which we
                                               - 65 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 70 of 107




view as positive.” Oppenheimer, OvaScience Inc. 1Q15 Results: Looking Towards ESHRE, May

12, 2015.

               (c)    “The company is confident that it is on track to meet guidance regarding the

targeted number of AUGMENT procedures in 2015, and it continues to expect 1,000 commercial

procedures by year end.” JMP Securities LLC, OvaScience, Inc. (OVAS) Reports 1Q15 Results

and Progress in the AUGMENT Launch, May 12, 2015.

               (d)    “Management reaffirmed 1,000 paid cycle guidance, unpaid AUGMENT

training cycles in UK and Japan to be launched in 2H:15. Management noted that 1,000-cycle

guidance was neither a reflection of capacity nor demand. OVAS limited itself to 1,000 cycles to

prepare for quality operation (currently one lab per region) to accommodate multiple treatments in

the future.” Leerink Partners LLC, OvaScience, Inc. 1Q15: AUGMENT Launch Remains a Key

Focus in 2015, May 12, 2015.

       154.    For the reasons stated above in the Substantive Allegations section, and as further

detailed herein, Defendants’ statements made in the Company’s May 11, 2015 earnings release

and its Quarterly Report filed that same day, both of which touted strong growth and continued

momentum in AUGMENT treatment cycles, including that it was “[o]n track to meet 2015

AUGMENT cycle goals,” and “confident in [its] ability to achieve our goals this year as demand

for the AUGMENT treatment grows,” were materially false and misleading when made or omitted

material facts to make such statements not false and misleading, because: (a) initiating 150 free

treatment cycles of AUGMENT in 2014 did not provide a basis for the Company to expect 1,000

cycles of AUGMENT in 2015 at an additional cost of $15,000 to$ 25,000 per IVF treatment; (b)

by guiding 1,000 commercial treatment cycles following the Company’s initiation of 150 in 2014,

Defendants created the false impression that its 2015 goal was based on OvaScience’s experience


                                              - 66 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 71 of 107




with the data to date and the true demand for AUGMENT; (c) OvaScience labs were located within

or contiguous to the IVF clinics that offered the AUGMENT treatment such that Defendants knew

and/or could know in real time the true demand and commercial viability for the treatment; (d)

Defendants maintained and tracked all AUGMENT data such that they knew or should have

known that the Company had initiated very few cycles and was not on track to achieve its 1,000

commercial treatment cycle goal in 2015; (e) OvaScience was not meaningfully on track to achieve

1,000 commercial treatment cycles because, as Defendants would later admit, they had achieved,

at best, 17 commercial cycles between January 1 and September 2015; (f) the clinical results

presented at the March SRI conference were manipulated in such a way so as to give the false

impression of efficacy and commercial viability when, in fact, the results were from a younger

population than originally intended and achieved inconclusive if not worse results which

undermined the treatment’s efficacy and future commercialization; (g) in light of the inconclusive

clinical results for AUGMENT presented at the March SRI conference, and the challenges that

had been raised to AUGMENT’s efficacy, Defendants had no basis to continue to assert that they

would achieve 1,000 paid cycles of AUGMENT in 2015 at a cost of $15,000 to $25,000 on top of

costs associated with IVF; and (h) the Company’s Form 10-Q for its first quarter 2015 failed to

disclose to the market (in violation of Item 303) the materially adverse conditions described in this

paragraph.

       E.      Second Quarter 2015 Financial Results

       155.    On August 10, 2015, the Company issued its financial results for the second quarter

2015 ended June 30, 2015 which it filed with the SEC that same day on Form 8-K. According to

Defendant Dipp, “major IVF clinic networks all over the world have approached us about

offering the treatment to their patients[.]”


                                               - 67 -
           Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 72 of 107




           156.   The press release also noted, “The Company continues to expect to reach its goal

of 1,000 AUGMENT treatment cycles in process by the end of 2015.”

           157.   That same day, the Company issued its Quarterly Report for the quarterly period

ended June 30, 2015, which it filed with the SEC that day on Form 10-Q. The Form 10-Q reiterated

the Company’s treatment goals, maintaining “[w]e continue to expect to achieve our goal of 1,000

AUGMENT treatment cycles in 2015.”

           158.   The Company hosted a corporate call the next day, on August 11, 2015. During

the question and answer session that followed the Company’s opening remarks, Defendant Dipp

responded to questions from various analysts concerning the Company’s continued expectation to

achieve its 1,000 treatment cycles by year-end, requests for transparency with regard to the current

number of cycles to date, and questions from analysts regarding the control groups utilized to

generate accurate success rates through AUGMENT.

           159.   In response to a direct question requesting, “the number of biopsies or rolled

commercial cases from Q2,” data which Defendants had provided in the second half of 2014,

Defendant Dipp stated:

           In terms of the biopsies, we are not going to say the number of biopsies that we’ve
           achieved this quarter. At the end of the year, that is when you will hear us talk
           about the total number, just like we did last year. We do continue to expect to
           achieve our goal of 1,000 AUGMENT treatment cycles in process.

           160.   Analysts viewed the Company’s news that it was maintaining its 1,000 commercial

treatment cycle goals in place despite the continued expectation of deferred revenue as uneventful

and/or positive information, reiterating their “Market Outperform,” “Outperform,” and “Buy”

ratings:

                  (a)     “In addition to last evening’s news of the expansion into Panama that will

serve Latin America, we are comfortable with the company’s guidance [of 1,000 cycles]. We

                                                 - 68 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 73 of 107




continue to believe that there exists significant market potential for the AUGMENT procedure . .

. .” JMP Securities, OvaScience, Inc. Publication and Market Expansion Support Guidance,

Investment Highlights, Aug. 11, 2015;

               (b)     “OvaScience reported 2Q15 results that were largely uneventful. While the

shorts may focus on the revenue miss in the quarter versus expectations, management continues to

expect an AUGMENT cycle ramp in 2H15 and 2016. . . . Management maintained its 1,000 cycles

guidance for 2015, which will be split between reported/deferred revenues. OVAS indicated that

current patients still in the middle of their cycles, the backlog of patients in the three commercial

AUGMENT regions, and the insurance reimbursement decision in the UAE are enough

contributing factors to meet guidance. . . . We maintain our Outperform rating.” Oppenheimer,

OvaScience, Inc. 2Q15 Results: More Catalysts to Come in 2H15, Aug. 11, 2015.

       161.    For the reasons stated above in the Substantive Allegations section, and as further

detailed herein, Defendants’ statements made in the Company’s August 10, 2015 earnings release

filed on Form 8-K and its Quarterly Report filed on Form 10-Q that same day, both of which touted

strong growth and continued momentum in AUGMENT treatment cycles, including that “major

IVF clinic networks all over the world have approached us about offering the treatment to their

patients,” and that the Company “continues to expect to reach its goal of 1,000 AUGMENT

treatment cycles in process by the end of 2015,” were materially false and misleading when made

or omitted material facts to make such statements not false and misleading, because: (a) initiating

150 free treatment cycles of AUGMENT in 2014 did not provide a basis for the Company to expect

1,000 cycles of AUGMENT in 2015 at an additional cost of $15,000 to $25,000 per IVF treatment;

(b) by guiding 1,000 commercial treatment cycles following the Company’s initiation of 150 in

2014, Defendants created the false impression that its 2015 goal was based on OvaScience’s


                                               - 69 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 74 of 107




experience with the data to date, and the true demand for AUGMENT; (c) OvaScience labs were

located within or contiguous to the IVF clinics that offered the AUGMENT treatment such that

Defendants knew and/or could know in real time the true demand and commercial viability for the

treatment; (d) Defendants maintained and tracked all AUGMENT data such that they knew or

should have known that the Company was not on track to achieve its 1,000 commercial treatment

cycle goal in 2015; (e) OvaScience was not meaningfully on track to achieve 1,000 commercial

treatment cycles because, as Defendants would later admit, they had achieved very few (likely no

more than 17) commercial cycles between January 1 and September 2015; (f) the clinical results

presented at the March SRI conference were manipulated in such a way so as to give the false

impression of efficacy and commercial viability when, in fact, the results were from a younger

population than originally intended and achieved inconclusive if not worse results which

undermined the treatment’s efficacy and future commercialization; (g) in light of the inconclusive

clinical results for AUGMENT presented at the March SRI conference, and the challenges that

had been raised to AUGMENT’s efficacy, Defendants had no basis to continue to assert that they

would achieve 1,000 paid cycles of AUGMENT in 2015 at a cost of $15,000 to $25,000 on top of

costs associated with IVF; and (h) the Company’s Form 10-Q for its second quarter 2015 failed to

disclose to the market (in violation of Item 303) the materially adverse conditions described in this

paragraph.

VI.    TRUTH BEGINS TO EMERGE

       162.    On March 17, 2015, in addition to reiterating its 1,000 commercial treatment cycle

goal and providing OvaScience’s financial results for its fourth quarter 2014 and fiscal year 2014,

Defendants issued a press release on their website that announced, for the first time, clinical reports

of the AUGMENT treatment would be made available at SRI’s annual meeting, and provided the


                                                - 70 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 75 of 107




market with abstracts of this data. Specifically, according to the press release, “These presentations

will be the first time detailed clinical reports of the AUGMENT treatment will be made available.”

       163.    Thereafter, on March 26, 2015, the Company issued a press release on its website

titled “OvaScience AUGMENT Fertility Treatment Shows Improved Pregnancy Rates in Women

with Prior Failed IVF Cycles,” which announced “that presentations by fertility specialists offering

the Company’s AUGMENT fertility treatment reported encouraging pregnancy rates in women

who previously failed multiple cycles of in vitro fertilization (IVF).” Specifically, the press release

reported:

       Robert F. Casper, M.D., F.R.C.S.(C), Medical Director of TCART Fertility
       Partners of Toronto, Canada, a mitochondrial expert and one of the first IVF
       specialists to use the AUGMENT treatment in clinical practice, reported initial
       patient experiences in women whose ages ranged from 28 to 40 years and who had
       one to three previous failed IVF cycles, often with poor embryo quality. In 26
       women who received the AUGMENT treatment, there were 9 clinical pregnancies
       out of 17 embryo transfers (53%).

       “We are impressed with the pregnancy rates that we have seen with the AUGMENT
       treatment in women who tried IVF multiple times and never had a successful
       pregnancy,” said Dr. Casper. “We are encouraged by these results and believe the
       AUGMENT treatment may offer a much needed fertility treatment for women who
       are seeking new options. We look forward to continuing to report our clinical
       experiences in a wide range of patients who may benefit from the AUGMENT
       treatment.”

       The results reported in the poster presentation represent experiences from a small
       number of patients with different diagnoses, ages and prior IVF history. As of this
       reporting, pregnancy rates across IVF clinics that offer the AUGMENT treatment
       currently range from 25% - 53%, which includes clinics that are treating some of
       the more challenging infertility patients. OvaScience is collecting AUGMENT
       patient experience in a first-of-its-kind international registry, and anticipates
       sharing information from a broader patient experience when it is available.

                                          *       *       *

       “These initial experiences are promising and demonstrate that our AUGMENT
       treatment is having a positive impact on pregnancy rates in a variety of women who
       are struggling with infertility,” said Michelle Dipp, M.D., Ph.D., Chief Executive
       Officer of OvaScience. “By improving egg health, even in women who previously


                                                - 71 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 76 of 107




       failed IVF, the AUGMENT treatment may provide another opportunity for women
       to use their own eggs during IVF.”

       164.    On March 27, 2015, OvaScience conducted an “AUGMENT KOL” call, which it

hosted from San Francisco where it was attending SRI’s annual meeting wherein Dr. Casper

(quoted supra) and Dr. Kutluk Oktay of Fertility Preservation Special Interest Group at American

Society of Reproductive Medicine provided the details of their experience with and excitement

about AUGMENT.

       165.    The following day, on March 28, 2015, OvaScience published another press release

on its website, titled, “Additional Clinical Reports of OvaScience AUGMENT Fertility Treatment

Show Improved Pregnancy Rates in Women with Multiple Prior Failed IVF Cycles,” which

announced “additional clinical experience of the Company’s AUGMENTSM treatment

demonstrated improved pregnancy rates in women who had failed three to seven prior in vitro

fertilization (IVF) cycles” that were presented by Dr. Oktay at SRI’s annual meeting. Specifically,

the press release reported:

       Kutluk Oktay, M.D., F.A.C.O.G, of Gen-art IVF in Ankara, Turkey, and one of the
       initial IVF specialists to use the AUGMENT treatment in clinical practice,
       presented initial clinical experience in eight women whose ages ranged between 27
       and 41 years with three or more IVF failures and poor egg and embryo quality. In
       eight women who received the AUGMENT treatment, there were two clinical
       pregnancies out of eight embryo transfers (25%). Most notably, the two
       pregnancies occurred with single embryo transfers in women aged 34 and 41 who
       had previously failed to become pregnant following seven and three IVF cycles,
       respectively. One patient has an ongoing clinical pregnancy.

       “These initial AUGMENT pregnancy rates are quite encouraging, especially given
       that these were women who had failed multiple IVF cycles and were running out
       of options to use their own eggs,” said Dr. Oktay. “We were also pleased to see
       these pregnancy rates achieved with single embryo transfers during IVF, a practice
       that may limit the number of multiple births, which can cause health risks to the
       mother and infant during pregnancy and delivery and after. Based on our
       experiences to date, the AUGMENT treatment appears to benefit women with poor
       egg quality and we look forward to continuing to share our clinical experiences.”



                                              - 72 -
           Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 77 of 107




       The results reported in the poster presentation represent experiences from a small
       number of patients with different diagnoses, ages and prior IVF history. As of this
       reporting, pregnancy rates across IVF clinics that offer the AUGMENT treatment
       currently range from 25% - 53%, which includes clinics that are treating some of
       the more challenging infertility patients. OvaScience is collecting AUGMENT
       patient experience in a first-of-its-kind international registry, and anticipates
       sharing information from a broader patient experience when it is available.

                                        *       *      *

       “The positive clinical evidence continues to build in support of our AUGMENT
       treatment,” stated Michelle Dipp, M.D., Ph.D., Chief Executive Officer of
       OvaScience. “These improved pregnancy rates in women who have failed IVF
       multiple times, coupled with similar encouraging clinical AUGMENT experiences
       at other IVF clinics, provide physicians and patients with important information
       about how the AUGMENT treatment may improve egg health in women with
       infertility.”

       166.     The market questioned the AUGMENT clinical data presented at SRI’s annual

meeting and discussed in the Company’s press releases and conference call from March 26-28,

2015. Including those women who began cycles of IVF with AUGMENT, but did not develop

any viable embryos to transfer, the combined rate of ongoing clinical pregnancies (excluding

miscarriages) was only 23.5% (i.e., eight ongoing clinical pregnancies from 34 AUGMENT

cycles).    Therefore, the results from this small sample set did not clearly demonstrate an

improvement of pregnancy rates over traditional IVF and thus challenged the commercial

prospects of AUGMENT at its high price point. As a result, the Company’s stock price dropped

a total of 23.33% over three consecutive trading days, from a close of $49.80 per share on

Wednesday, March 25, 2015 to a close of $38.18 per share on Monday, March 30, 2015, on

unusually high trading volume, and continued to fall the next two trading days.

       167.     The stock would have continued to drop further, however, but for the Company’s

repeated affirmation of the 1,000 commercial treatment cycles, which the market appreciated was

based on the Company’s experience with a much larger data pool and the ongoing demand for

AUGMENT, confirming the treatment’s commercial viability.
                                              - 73 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 78 of 107




       168.   Indeed, analysts remained positive on the Company’s outlook and the future

prospects for AUGMENT and its continued commercialization because of Defendants’ confidence

in and repeated affirmation of 1,000-cycle target, such that they maintained their “Outperform”

and/or “Buy” ratings:

              (a)       “We currently estimate just over 1500 AUGMENT cycles during 2015 and

maintain our AUGMENT revenue estimate of $23mm in 2015.” Ladenburg Thalmann,

OvaScience, Inc. Initial AUGMENT Data: Pregnancy Successes Noted, Mar. 31, 2015;

              (b)       “These new data are not ideal, but not inconsistent with expectations, in our

view.” Wedbush Quick Note, OvaScience (OVAS – OUTPERFORM): Addressing Friday’s

Fresh/Frozen Controversy - Follow Up Post Saturday’s Poster Session & Positive Company

Comments – Maintaining OUTPERFORM, Mar. 30, 2015.

       169.   On April 6, 2015, Southern Investigating Reporting Foundation published an article

questioning the Company’s March 2015 clinical data and the efficacy of AUGMENT:

       So what spooked investors? A good place to start was OvaScience’s release itself.
       The company claimed that 17 women had received the embryo transfer and 9
       became clinically pregnant for a 53 percent success rate. But reading the release
       more closely shows that 26 women got the treatment and, of them, 7 were able to
       maintain a pregnancy for just under a 27 percent success rate.

                                          *       *       *

       [G]iven the absence of a control group, or a group of women who didn’t receive
       OvaScience’s treatment, discerning whether these results are troubling or
       promising is unknowable. Since it’s not a formal study, calculating results that
       might ordinarily depart from industry norms, like ignoring the full amount of
       women receiving the treatment, is perfectly feasible. The results can then be
       interpreted in a host of different ways which Dipp seized on, proclaiming at the end
       of the release: “Our AUGMENT treatment is having a positive impact on
       pregnancy rates in a variety of women who are struggling with infertility.

       Notwithstanding the difficulty posed by the absence of a control group, the Centers
       for Disease Control’s archive of assisted reproductive technology statistics suggests
       at least a broad idea of what the press release’s reported effects mean.


                                                - 74 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 79 of 107




       The median age of the women receiving OvaScience’s treatment in the Toronto
       clinic was 33 years old, with an average of two previous IVF treatment cycle
       failures.

       According to the CDC in 2012 — the most recent year available for data — of the
       women studied who were 35 and under who failed two prior IVF treatment cycles
       and received IVF with fresh non-donor eggs or embryos, 33 percent were expected
       to deliver a live birth.

                                         *          *   *

       Concerns about the efficacy of OvaScience’s treatment program pale in comparison
       to the controversial history of the science — and scientists — behind the company.

       170.    This in-depth analysis and comparison of AUGMENT results to CDC data

challenged the efficacy of AUGMENT and its core science and continued to call into question the

commercial prospects of this expensive treatment. As a result, the Company’s stock price dropped

4.56% in a single trading day, falling from a close of $35.06 per share on Thursday, April 2, 2015

to a close of $33.46 per share on Monday, April 6, 2015 (the next trading day after market was

closed on April 3, 2015 in observance of Good Friday), on unusually high trading volume, and

continued to fall over the next two trading days.

       171.    The stock would have continued to drop further, however, but for Defendants’

repeated affirmation that they expected and were on track to achieve the 1,000 treatment cycles,

which the market appreciated was based on the Company’s experience with a much larger data

pool and the ongoing demand for AUGMENT, confirming the treatment’s commercial viability.

       172.    On August 27, 2015, after less than nine months with the Company, OvaScience

announced that Harding would resign as CCO of the Company effective the very next day, on

August 28, 2015.

       173.    Yet, at the time of his hiring, the Company flaunted the appointment of Harding as

the Company’s efforts to support “OvaScience’s expanding global commercial operations,”

including AUGMENT.

                                               - 75 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 80 of 107




       174.    As described below, Harding’s sudden departure after just 9 months was a prelude

to Defendants’ ultimate revelations that it had failed to achieve its stated goal of 1,000 commercial

treatment cycles in 2015 and the treatment was not, in fact, commercial viability.

       175.    Then, on September 28, 2015, more fully revealed the truth regarding AUGMENT,

the number of cycles performed and its commercial prospects, the Company issued a news release

titled “OvaScience Provides Update on Corporate Goal for AUGMENT Treatment,” which it filed

with the SEC the next day on Form 8-K, shocking investors with the news that “the Company does

not expect to meet the 2015 goal of 1,000 AUGMENTSM treatment cycles.”

       176.    Defendants attempted to blame OvaScience’s failure to achieve the 1,000

commercial treatment cycle target on “evolving market dynamics in the fertility space, including

recent merger and acquisition activities at the key commercial IVF clinics where the AUGMENT

treatment is offered” as having “hindered the Company’s ability to drive major volume that was

anticipated in the fourth quarter.”

       177.    Indeed, Defendant Dipp stated:

       We are adapting our regional commercial operations and infrastructure as well as
       addressing an even more dynamic global IVF landscape. In addition, we recently
       became aware of M&A activities in our key clinics. We believe these factors will
       prevent us from achieving our goal as we had anticipated the majority of
       AUGMENT treatment cycles would initiate in the fourth quarter. While
       disappointing in the short-term, the expanding clinic networks may enable more
       patients to have access to the AUGMENT treatment. With the positive patient
       experience to date, including multiple healthy births, we remain confident in the
       commercial potential of the AUGMENT treatment and our future fertility
       treatments.

       178.    The Company hosted a conference call on September 29, 2015, the very next day

to provide an update on its corporate goals for the AUGMENT treatment. Defendant Dipp made

the opening remarks during which she revealed that the Company “do[es] not to expect to meet

the goal of a 1,000 augment-treatment cycles established at the end of 2014.” She stated, in part:

                                               - 76 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 81 of 107




       At this point in time, more than 200 patients with poor prognoses have undergone,
       or are currently in, AUGMENT treatment, and approximately 35 of these are
       commercial patients with majority of commercial patients occurring is
       September.

       We have been successful in building a high-quality, technical operation and
       manufacturing globally for the augment treatment, however, we realize that we
       need to enhance our commercial operations and infrastructure to better position the
       company for commercial success.

       In addition, the [IVF] market is changing even more rapidly than we initially
       anticipated, and we recently learned of merger and acquisition activities at each
       of our main clinics, and this will prevent us from cycle-volume in the fourth
       quarter that we previously anticipated.

       179.   During the question and answer session that followed the Company’s prepared

remarks, Defendant Dipp responded to analysts who asked for more clarification and details

regarding the Company’s revelation that it had only conducted approximately 35 commercial

cycles to date despite the Company’s prior promises of greater achievements, and questioned the

Company’s expectations going forward:

       Paul Matteis - Leerink Swann - Analyst

       I have a couple, so. My first one is just on looking at the ramp over the next, say,
       18 to 24 months. I know that this is new territory for everybody and there’s no
       good comps and your burning a lot as you go, but you talked about expecting to do
       major volume in 4Q, so I guess does that major volume move into 1Q of 2016? I
       mean, right now -- right now analysts have about 16 million in sales next year, so
       there’s obviously an expectation that major volume is going to happen pretty
       imminently.

       Do you see that as realistic, or should we be more patient on our end?

       Michelle Dipp - OvaScience, Inc. - CEO

       Thanks Paul, I appreciate the question.

       So in a word, I would say we’d ask you to be more patient. At this point in time
       it’s really difficult to project the timing; we don’t want to get ahead of ourselves.
       As you said, we’re building the business and we’re bringing a new treatment to a
       market that hasn’t seen major innovation in quite a long time. And as we’ve just
       recently stated with the recent M&A activity, this is a very dynamic market. But
       let’s not forget that it’s also a market that is large and growing.

                                              - 77 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 82 of 107




                                           *       *       *

       So, you know, our mission is unchanged, we’ll continue to deliver but, to your
       point, you know, we’re not at this point in time going to be projecting the timing
       of the ramp.

       Paul Matteis - Leerink Swann - Analyst

       OK. And I think you said that -- so you said about 35 -- correct me if I’m wrong, I
       -- I think you said about 35 commercial cycles so far this year, and most in
       September. With all the changes going on do you still, month over month this
       year, expect some linear growth or does the trajectory in the very near-term
       change?

       Michelle Dipp - OvaScience, Inc. - CEO

       It’s really difficult to project it at this point in time, mainly the short-term is really
       difficult to predict mainly because of the M&A, so just that, we are expecting a,
       you know, a short-term delay because of the inconvenience.

       180.    Other analysts questioned the Company’s stated reasoning, requesting elaboration

on the “M&A dynamic” and its effect on AUGMENT cycles, some incredulous of the revelation,

given that earlier in the month the Company was reiterating the 1,000-cycle forecast:

       Tycho Peterson - JPMorgan - Analyst

       Michelle, I’m just wondering if you can elaborate a little bit more on the M&A
       dynamic, I mean, it feels like the adoption of augment at this stage is really
       dependent on, you know, individual physician rather than broader idea systems. So
       just wondering, you know, why this is so disruptive and -- and also maybe why,
       you know, you didn’t see this coming.

       I can just -- even earlier this month we talked about reiterating the thousand cycle
       forecast.

       Michelle Dipp - OvaScience, Inc. - CEO

       So ultimately, and you know, one of the things that we always try to keep in the
       front of our mind is, we think this is really great for patients. So patients will have
       more access to the augment treatment through these expanded clinic networks. And
       our initial decision with the inquirers or with those who are merging with the clinics
       have been positive, and they plan to also offer augment.

       And as you can imagine, you know, some of these inquirers we may have been
       speaking with completely independent of the M&A, so we’ve always known that
       the [IVF] market is a dynamic market; you’ve seen a lot of consolidation in the
                                                 - 78 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 83 of 107




        market, but what we did not participate is that all of the currently commercial
        clinics would be in this position at the same time.

        So that, you know, that is -- that was not anticipated. And sort -- it -- we’ve learned
        of this very recently.

        Tycho Peterson - JPMorgan - Analyst

        Okay, but can you address the point? I mean at this stage it’s really about the
        individual docks, right, then the broader [IVF] systems. I mean, if you got buying
        from the physicians I’m just wondering why, you know, some of the consolidation
        is -- is -- is disruptive as it is.

        Michelle Dipp - OvaScience, Inc. - CEO

        Yes, I mean, the individual doctors at the original clinics, and then there’s also
        interest from doctors at the acquiring clinics, but bear in mind in some cases our
        clinics are actually moving, so they’re moving to new sites. So in some cases we
        may have to move our lab. But quite frankly it’s just that any M&A, whether it’s
        [IVF] clinics or anything else, the integration process always takes times and it
        always, you know, moves the focus away, you know, from -- from the business
        for a short period of time.

        181.       Still unsatisfied with the Defendants’ responses, analysts continued to ask the

Company about the number of cycles it had performed to date, and whether there were any others

in the pipeline:

        Rohit Vanjani - Oppenheimer - Analyst

        So you said there were 35 commercial cycle, most in September. Can you speak
        to how many cycles were committed to for 2015 either through prepayment or
        insurance reimbursement in the UAE, and will those cycles still happen in 2015?

        Michelle Dipp - OvaScience, Inc. - CEO

        I mean, when we stated the thousand goal, so just to take you back, the thousand
        goal that we stated last year was to be able to demonstrate our ability to establish
        global operation that consistently deliver high-quality treatment. We feel that
        we’ve been very successful at achieving this.

        And we stated the goal early on in our business, we’ve learned a lot in a short period
        of time, but yes, we did have a plan with the clinics to ramp significantly in the
        fourth quarter, so you may remember that we spoke al of about the ramp taking
        place not only in the second half, but also the majority of the ramps taking place in
        the fourth quarter.

                                                - 79 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 84 of 107




       And a lot of that, as we stated in our last Q, was in fact due to what you’re
       describing. So program as well as reimbursement. But in terms of, you know,
       what percentage of those we think we can deliver on; it is difficult at this point in
       time for us to be able to project how many of those we’ll still be able to do. We’re
       still continuing to work with the clinics, but again, since they’re, you know, in
       this integration process it is tough for us to project at this point in time.

       182.    And, when further questioned about the Company’s post-M&A relationships with

these clinics and whether “augment [sic] will definitely be offered in the new merged-entity

clinic,” Defendants were unable to provide a response, stating only that it “look forward to

providing . . . more detail. . . when we have it,” despite having repeatedly promised a specific

1,000-cycle target.

       183.    On this news, the Company’s stock price dropped 40.98% in a single trading day,

falling from a close of $14.52 per share on September 28, 2015 to a close of $8.57 per share on

September 29, 2015, on unusually high trading volume, and continued to fall the next trading day.

       184.    Analysts updated their financial models, ratings and price targets following the

Company’s revelations. For example, on September 29, 2015, J.P. Morgan dropped its price target

by $25 to $15 per share (from $40 to $25) “to account for a significantly slower AUGMENT ramp

relative to our prior expectations.”

       185.    Ladenburg Thalmann issued a report on September 30, 2015 entitled, “Poor

AUGMENT Commercial Execution Underscores Platform Risk: Target to $14” wherein it

reduced its price target to approximately $14 per share from nearly $50, reporting “[t]his

announcement sheds light on a recent lack of transparency, as the company has chosen not to

conduct quarterly results calls despite being in the throes of AUGMENT’s launch (and on the

verge of a second), and noted in an 8-K filing the recent departure of its recently-hired chief

commercial officer.”




                                              - 80 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 85 of 107




       186.    Furthermore, although Defendants finally revealed the truth that they were not

going to reach 1,000 cycles, they continued to lie about the true reason why they had not come

close to that number of cycles. Defendants blamed their failure on “merger and acquisition

activities,” that prevented them from reaching the volume they anticipated in the fourth quarter of

2015. This made little sense. Defendants essentially suggested that, as of August 11, 2015 – even

assuming they had initiated all of the approximate 35 commercial cycles for the year – they had a

commitment to perform an additional 965 cycles before the end of the year, but that commitment

suddenly disappeared as of September 28th because of “mergers and acquisition” activity.

       187.    However, if mergers had logistically delayed clinics from performing more than

900 commercial cycles that had previously been planned for the last three months of 2015, then

those cycles still should have taken place in 2016. If, as Defendants suggested, AUGMENT was

effective and in demand, such extensive demand (more than 900 planned cycles) for this fertility

treatment, targeted to women with many failed IVF cycles, would hardly have disappeared because

of merger activity. Yet, when asked about whether the missed treatments would still happen and

how many treatments the Company had planned for the first quarter of 2016, Defendant Dipp

could not provide any meaningful information to investors, instead asking them “to be more patient

. . . we’re not at this point in time going to be projecting the timing of the ramp” and stating “[b]ut

in terms of, you know, what percentage of those we think we can deliver on: it is difficult at this

point in time for us to be able to project how many of those we’ll still be able to deliver on.”

Ultimately, there was no ramp of treatments, because OvaScience recognized revenue for only 129

commercial AUGMENT treatments in total for 2015 and 2016 and effectively discontinued the

treatment in 2017. Thus, merger activity among clinics, which existed even at the start of the Class




                                                - 81 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 86 of 107




Period, was not a recent phenomenon nor the driver of Defendants’ failure to achieve 1,000

commercial cycles in 2015.

VII.    POST-CLASS PERIOD REVELATIONS

        188.   After the close of the Class Period, the truth concerning the commercial viability of

AUGMENT continued to be revealed.

        189.   On January 6, 2016, the Company announced that Defendant Dipp would be

stepping down as CEO and replaced by Stock, effective July 1, 2016. Defendant Dipp was given

the title of Executive Chairman of the Board in connection with this change.

        190.   On February 25, 2016, the Company admitted that it had begun offering a

discounted rate for the AUGMENT treatment of approximately $7,000, as compared to the

$15,000 to $25,000 per treatment cost it had originally established.81

        191.   President and Chief Scientific Officer Tzianabos resigned from the Company on

March 31, 2016.

        192.   On May 5, 2016, the Company announced that despite earlier assurances of its

growing global presence, it had narrowed the focus of its commercial markets to just Canada and

Japan. Moreover, the Company disclosed that, in 2015, it recognized revenue from only 22 of the

approximate 35 commercial cycles it had initiated.

        193.   The Company’s spate of management changes continued on September 6, 2016

when Defendant Young left the Company.

        194.   On December 21, 2016, Defendants issued a press release titled, “OvaScience

Announces Business Update,” which it filed with the SEC on December 23, 2016 on Form 8-K.

The press release revealed, among other things, that CEO Stock and COO Chapman “who were


81
     Bloomberg Tr., final, OvaScience Inc. Q4 2015 Earnings Call, Feb. 25, 2016 at 2.

                                              - 82 -
          Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 87 of 107




brought on board to lead a global commercial expansion of AUGMENT, have chosen to step down

to seek new opportunities” and that the Company would be “reduc[ing] its workforce by

approximately 30 percent.” In addition, Defendants revealed that although the Company “will

continue to offer the treatment to patients at partner clinics in Canada and Japan,” it was “[r]evising

[its] AUGMENT [s]trategy” and now intended to “limit the growth of its commercial infrastructure

in those countries.” Defendant Dipp explained that:

       While we have made progress on building the infrastructure to commercialize
       AUGMENT and remain confident in its potential, the near-term financial return has
       not been sufficient for us to continue to invest at the levels we believe are necessary
       for a large commercial expansion.

       195.    Following this news, a JMP analyst report on December 22, 2016 stated, “[s]ince

the shortfall in the previous expectation of 1,000 AUGMENT treatment cycles for FY15, there has

been little evidence of a turn in the company’s commercial prospects; therefore, we await further

evidence for a turn in commercial adoption of the AUGMENT procedure before becoming more

constructive on the shares.”

       196.    As a result of this news, OvaScience stock plummeted over 54.88% from $2.97 per

share on December 21, 2016 to $1.34 per share on December 22, 2016 on extremely high trading

volume.

       197.    By March 2, 2017, the Company disclosed that the revenue it recognized for 2016

related to only 107 AUGMENT treatments – indicating that the Company had recognized revenue

for only a total of 129 cycles for 2015 and 2016 combined – just slightly more than a tenth of what

was originally promised for 2015.

       198.    On June 21, 2017, the Company placed the final nail in AUGMENT’s coffin, when

it issued a press release announcing that “it will discontinue ongoing efforts related to the

AUGMENT treatment outside of North America.” Moreover, it stated that “[i]n conjunction with

                                                - 83 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 88 of 107




this decision, OvaScience will restructure its organization to better align with these strategic

priorities, including reducing its workforce by approximately 50 percent.” This further evidenced

the inefficacy of the treatment, the lack of demand for it, and its commercial inviability.

       199.    Also on June 21, 2017, the Company announced that Defendant Dipp would be

stepping down from the Board and her role as Executive Chair and moving to Company advisor

after September 1, 2017. On the same day, CFO Couturier resigned, after serving in the position

for just over seven months.

VIII. LOSS CAUSATION

       200.    During the Class Period, as detailed herein, Defendants’ fraudulent scheme

artificially inflated the prices of OvaScience securities and operated as a fraud or deceit on Class

Period purchasers of those securities. When Defendants’ prior misrepresentations and fraudulent

conduct were revealed and became apparent to the market, the prices of OvaScience securities fell

as the prior artificial inflation came out. The truth was not revealed to the market all at once, but

rather, the truth began to emerge, and the risk caused by Defendants’ fraud materialized, through

partial revelations that cast doubt on the veracity of Defendants’ Class Period statements. As a

result of their purchases of OvaScience securities during the Class Period, Plaintiff and the other

members of the Class suffered economic loss, i.e., damages, under the federal securities laws as

the truth was revealed.

       A.      March 26-28, 2015 Revelations

       201.    The truth began to emerge on March 26, 2015, when the Company issued a press

release reporting AUGMENT clinical results presented by Dr. Casper at SRI’s annual meeting.

The press release disclosed that only nine clinical pregnancies resulted from 26 women who

received the AUGMENT treatment (a rate of only 35%), although the Company misleadingly

highlighted a higher percentage (53%) based on a subset of those women (17 of 26) who completed
                                               - 84 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 89 of 107




treatment cycles with an embryo transfer, and failed to disclose that miscarriages (i.e., spontaneous

abortions) occurred in two of the nine clinical pregnancies, meaning only seven of the 26 women,

or 27%, had ongoing clinical pregnancies.

       202.    On the following day, Friday, March 27, 2015, Defendants conducted an

“AUGMENT KOL” (Key Opinion Leaders) conference call wherein Dr. Casper and Dr. Oktay

discussed their clinical experiences with AUGMENT. Dr. Casper admitted that, of 11 total

patients who became pregnant, four of those pregnancies ended as spontaneous abortions or

“chemical” pregnancies (likely based on chromosomal abnormalities), yet he continued to

misleadingly emphasize nine pregnancies, rather than the seven ongoing pregnancies. Dr. Oktay

reported only 2 of 8 clinical pregnancies.

       203.    On Saturday, March 28, 2015, the Company issued another press release

highlighting the AUGMENT clinical results presented by Dr. Oktay at SRI’s annual meeting, again

showing that only 2 clinical pregnancies occurred in a total of 8 women who received the

AUGMENT treatment. The press release added that of the two clinical pregnancies, only one was

an ongoing clinical pregnancy (i.e., one of eight patients, 12.5%).

       204.    Based on the clinical data revealed to the market on March 26-28, 2015, investors

began to question AUGMENT’s efficacy and commercial potential. As a result, the Company’s

stock price dropped 23.33% over three consecutive trading days, from a close of $49.80 per share

on Wednesday, March 25, 2015 to a close of $38.18 per share on Monday, March 30, 2015, on

unusually high trading volume. The stock continued to fall over the next two trading days (March

31-April 1, 2015) as the market digested the new information, its impact on AUGMENT’s

commercial viability, and its impact on the Company’s financial position.




                                               - 85 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 90 of 107




       205.    The decline would have been more dramatic had Defendants disclosed the number

of commercial cycles the Company had initiated by March 2015 or admitted that the Company

was not on track to achieve 1,000 commercial cycles in 2015. Instead, Defendants failed to

disclose these facts and attempted to put a positive spin on the clinical results, while repeatedly

assuring investors in the ensuing months that OvaScience was on track to reach 1,000 commercial

cycles of AUGMENT in 2015.

       B.      April 6, 2015 Revelation

       206.    The truth continued to emerge on April 6, 2015, when the Southern Investigative

Reporting Foundation published an article titled, “Irreproducible Results, Inc.,” which raised

serious doubts about the efficacy of AUGMENT and the quality and quantity of information

released by the Company about AUGMENT. The article cited data from the CDC showing that

the AUGMENT clinical results presented by Dr. Casper in March 2015 that were no better than

the IVF treatments without AUGMENT for patients in overlapping age groups. The article further

observed that Dr. Casper’s AUGMENT results were not based on a formal study utilizing a control

group (i.e., a group of women who did not receive the AUGMENT treatment), and therefore

“discerning whether these [AUGMENT] results are troubling or promising is unknowable. . . . The

lack of data would be odd for most companies touting a revolutionary treatment for one of

humanity’s most vexing issues, but OvaScience is different: Its website lacks presentations from

analyst days or investor conferences, there are no speeches from its executives or scientists and,

per above, there are no formal studies.” The article also discussed “the controversial history of the

science – and the scientists – behind [OvaScience].”

       207.    The facts revealed in the article stoked additional market concerns about the

efficacy and commercial potential of AUGMENT. As a result, OvaScience’s stock price dropped

4.56% in a single trading day, falling from a close of $35.06 per share on Thursday, April 2, 2015
                                               - 86 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 91 of 107




to a close of $33.46 per share on Monday, April 6, 2015 (the next trading day after the market was

closed on April 3, 2015 in observance of Good Friday), on unusually high trading volume. The

stock continued to fall for two trading days thereafter (April 7-8, 2015) as the market digested the

new information, its impact on AUGMENT’s commercial viability, and its impact on the

Company’s financial position.

       208.    The decline would have been more dramatic had Defendants disclosed the number

of commercial cycles that the Company had initiated by April 2015 or admitted that the Company

was not on track to achieve 1,000 commercial AUGMENT cycles in 2015. However, Defendants

failed to disclose those facts and, in the ensuing months, assured investors that the Company was

on track to reach 1,000 commercial AUGMENT cycles in 2015.

       C.      September 28-29, 2015 Revelations

       209.    The truth continued to emerge after the market closed on September 28, 2015, when

the Company issued a press release titled, “OvaScience Provides Update on Corporate Goal for

AUGMENT Treatment.” In the press release, OvaScience explicitly revealed for the first time

that it “does not expect to meet the 2015 goal of 1,000 AUGMENTSM treatment cycles,” contrary

to Defendants’ assurances throughout the Class Period that such goal would be achieved.

       210.    The following day, on September 29, 2015, the Company held a conference call to

discuss the news revealed in the press release. During the call, Defendant Dipp reiterated that the

Company did not expect to achieve 1,000 commercial AUGMENT treatment cycles in 2015, and

elaborated on the Company’s progress toward that goal. Defendant Dipp revealed that the

Company had only undertaken a total of only 200 cycles (commercial or non-commercial) since

the launch of AUGMENT and that only 35 of those cycles (approximately) were commercial

cycles, the majority of which were still in process as of September 2015. In other words, with only


                                               - 87 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 92 of 107




three months remaining in 2015, Defendants had reached only 3.5% of the 1,000 commercial cycle

goal they misleadingly confirmed as late as August 2015.

       211.    As a result of these revelations, OvaScience stock plummeted 40.98% in a single

trading day, falling from a close of $14.52 per share on September 28, 2015 to a close of $8.57 per

share on September 29, 2015, on unusually high trading volume. The stock continued to fall the

following trading day (September 30, 2015) as the market digested the new information, its impact

on AUGMENT’s commercial viability, and its impact on the Company’s financial position.

       212.    As a result of their purchases of OvaScience securities during the Class Period,

Plaintiff and the other members of the Class suffered economic loss, i.e., damages, under the

federal securities laws. By failing to disclose to investors the adverse facts detailed herein,

Defendants presented a misleading picture of OvaScience’s business and prospects. Defendants’

false and misleading statements had the intended effect and caused OvaScience securities to trade

at artificially inflated levels throughout the Class Period.

       213.    When the truth about the Company was disclosed to the market in a series of

revelations during the Class Period, the price of OvaScience securities declined. These declines

removed the inflation from the price of OvaScience securities, causing real economic loss to

investors who had purchased OvaScience securities during the Class Period.

       214.    The declines in the price of OvaScience securities after the revelations came to light

were a direct result of the nature and extent of Defendants’ fraudulent misrepresentations being

revealed to investors and the market.        The timing and magnitude of the price declines in

OvaScience securities negate any inference that the losses suffered by Plaintiff and the other

members of the Class were caused by changed market conditions, macroeconomic or industry

factors, or Company-specific facts unrelated to Defendants’ fraudulent conduct.


                                                - 88 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 93 of 107




       215.    The economic losses, i.e., damages, suffered by Plaintiff and the other members of

the Class were a direct result of Defendants’ fraudulent scheme to artificially inflate the prices of

OvaScience securities and the subsequent significant declines in the value of OvaScience securities

when Defendants’ prior misrepresentations and fraudulent conduct were revealed.

IX.    PRESUMPTION OF RELIANCE

       216.    Plaintiff is entitled to a presumption of reliance under Affiliated Ute Citizens of

Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein are primarily

predicated upon omissions of material fact which Defendants had a duty to disclose. Specifically,

Plaintiff is entitled to a presumption of reliance throughout the Class Period because, as more fully

alleged above, Defendants failed to disclose material information regarding, inter alia, the true

number of AUGMENT treatment cycles the Company had performed and the Company’s success

in globalizing and commercializing AUGMENT.

       217.    Plaintiff also is entitled to a presumption of reliance under the fraud-on-the-market

doctrine for Defendants’ material misrepresentations because the market for OvaScience’s

publicly traded common stock was open, well-developed, and efficient at all times. As a result of

Defendants’ materially false and misleading statements, OvaScience’s publicly traded common

stock traded at artificially inflated prices during the Class Period. Plaintiff and other members of

the Class purchased or otherwise acquired OvaScience’s publicly traded common stock relying

upon the integrity of the market price of those securities and the market information relating to

OvaScience, and have been damaged thereby.

       218.    At all relevant times, the market for OvaScience securities was an efficient market

for the following reasons, among others:

               (a)     OvaScience’s stock met the requirements for listing and was listed and

actively traded on the NASDAQ, a highly efficient and automated market;
                                               - 89 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 94 of 107




               (b)     as a regulated issuer, OvaScience regularly made public filings with the

SEC, including its Forms 10-K, Forms 10-Q, and related press releases;

               (c)     OvaScience regularly communicated with public investors via established

market communication mechanisms, including through regular disseminations of press releases on

the national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press, and other similar reporting services; and

               (d)     OvaScience was followed by several securities analysts employed by major

brokerage firms, such as Oppenheimer, JMP Securities, Leerink, and Credit Suisse, among others,

who wrote research reports that were distributed to each brokerage firms’ sales force and the public

at large. Each of these reports was publicly available and entered the public marketplace.

       219.    As a result of the foregoing, the market for OvaScience’s common stock promptly

digested current information regarding the Company from all publicly available sources and

reflected such information in the prices of OvaScience’s common stock.

       220.    Under these circumstances, all purchasers of OvaScience’s publicly traded

common stock during the Class Period suffered similar injury through their purchase of such at

artificially inflated prices. As a result, a presumption of reliance applies.

       221.    At the times they purchased or otherwise acquired OvaScience’s publicly traded

common stock, Plaintiff and other members of the Class were without knowledge of the facts

concerning the wrongful conduct alleged herein and could not reasonably have discovered those

facts. As a result, the presumption of reliance applies.

       222.    In sum, Plaintiff will rely, in part, upon the presumption of reliance established by

the fraud-on-the-market doctrine in that:

               (a)     Defendants made public misrepresentations during the Class Period;


                                                - 90 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 95 of 107




               (b)    the misrepresentations were material;

               (c)    the Company’s common stock traded in an efficient market;

               (d)    the misrepresentations alleged would tend to induce a reasonable investor

to misjudge the value of the Company’s publicly traded common stock; and

               (e)    Plaintiff and other members of the Class purchased the Company’s

securities between the time Defendants misrepresented material facts and the time the true facts

were disclosed, without knowledge that such facts were misrepresented.

X.     NO SAFE HARBOR

       223.    The federal statutory safe harbor applicable to forward-looking statements under

certain circumstances does not apply to any of the allegedly false and misleading statements pled

in this Complaint. Many of the specific statements pled herein were not identified as “forward-

looking statements” when made. To the extent there were any forward-looking statements, there

were no meaningful cautionary statements identifying important factors that could cause actual

results to differ materially from those in the purportedly forward-looking statements.

       224.    The Company’s supposed risk warnings, both individually and collectively, failed

to warn the market of the true risks detailed herein. These warnings were not meaningfully

different from year-to-year, but, instead, were substantially similar before, during, and after the

Class Period, with boilerplate language that failed to develop with time as the very risks they

sought to warn of began to materialize. Therefore, these “cautions” were untethered to the known

problems at hand, rendering them meaningless. Indeed, the supposed risk warnings provided by

Defendants during the Class Period included repetitious, boilerplate statements such as:

              Our short operating history may make it difficult for you to evaluate the
               success of our business to date and to assess our future viability.



                                              - 91 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 96 of 107




              We have limited experience in marketing and selling our fertility
               treatments, and if we are unable to successfully commercialize our fertility
               treatments, our business and operating results will be adversely affected.

              Development of our fertility treatments may not be successful. If we are
               unable to commercialize our fertility treatments or experience significant
               delays in doing so, our business will be materially harmed.

              We currently rely and will in the future rely on selected international IVF
               clinics to continue to commercialize, gain experience and generate data on
               the AUGMENT treatment and the OvaPrime treatment. We will also rely
               on third parties to conduct any necessary clinical trials for other potential
               fertility treatments. Such third parties may not perform satisfactorily,
               including failing to meet volume expectations, quality standards or
               deadlines for the completion of such studies or trials.

       225.    The failure of these statements to inform the market of the true risks and actual

operational experiences of the Company is evident from the market’s reaction to the revelation of

Defendants’ prior untrue and/or misleading statements.

       226.    Alternatively, to the extent that the statutory safe harbor does apply to any forward-

looking statements pled herein, Defendants are liable for those false and misleading forward-

looking statements because, at the time each of those forward-looking statements were made, as

detailed above in the Substantive Allegations, the particular speaker had actual knowledge that the

particular forward-looking statement was false or misleading and/or the forward-looking statement

was authorized and/or approved by an executive officer of OvaScience who had actual knowledge

that those statements were false or misleading when made. Moreover, to the extent that Defendants

issued any disclosures designed to “warn” or “caution” investors of certain “risks,” those

disclosures were also false and misleading since they did not disclose that Defendants were

actually engaging in the very actions about which they purportedly warned and/or had actual

knowledge of material adverse facts undermining such disclosures.




                                               - 92 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 97 of 107




XI.    PLAINTIFF’S CLASS ACTION ALLEGATIONS

       227.    Plaintiff brings this action as a class action pursuant to Rule 23(a) and (b)(3) of the

Federal Rule of Civil Procedure on behalf of a Class consisting of all those who purchased or

otherwise acquired the publicly traded common stock of OvaScience between December 17, 2014

and September 28, 2015, inclusive, and who were damaged thereby. Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

       228.    Because OvaScience has millions of shares of common stock outstanding and

because the Company’s shares were actively traded on the NASDAQ, members of the Class are

so numerous that joinder of all members is impracticable. According to OvaScience’s most recent

SEC filings, as of July 31, 2017, OvaScience had approximately 35,686,489 million shares of

common stock outstanding. While the exact number of Class members can only be determined by

appropriate discovery, Plaintiff believes that Class members number at least in the thousands and

that they are geographically dispersed.

       229.    Plaintiff’s claims are typical of the claims of the members of the Class because

Plaintiff and all of the Class members sustained damages arising out of Defendants’ wrongful

conduct complained of herein.

       230.    Plaintiff will fairly and adequately protect the interests of the Class members and

has retained counsel experienced and competent in class actions and securities litigation. Plaintiff

has no interests that are contrary to, or in conflict with, the members of the Class it seeks to

represent.

       231.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the
                                               - 93 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 98 of 107




damages suffered by individual members of the Class may be relatively small, the expense and

burden of individual litigation make it impossible for the members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        232.      Questions of law and fact common to the members of the Class predominate over

any questions that may affect only individual members in that Defendants have acted on grounds

generally applicable to the entire Class. Among the questions of law and fact common to the Class

are:

                  (a)    whether Defendants violated the federal securities laws as alleged herein;

                  (b)    whether Defendants’ publicly disseminated press releases and statements

during the Class Period omitted and/or misrepresented material facts;

                  (c)    whether Defendants failed to convey material facts or to correct material

facts previously disseminated;

                  (d)    whether Defendants participated in and pursued the fraudulent scheme or

course of business complained of herein;

                  (e)    whether Defendants acted knowingly or with severe recklessness in

omitting and/or misrepresenting material facts;

                  (f)    whether the market prices of OvaScience securities during the Class Period

were artificially inflated due to the material nondisclosures and/or misrepresentations complained

of herein; and

                  (g)    whether the members of the Class have sustained damages and, if so, what

is the appropriate measure of damages.

                                              COUNT I


                                                - 94 -
        Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 99 of 107




                 FOR VIOLATIONS OF SECTION 10(b) OF THE
               EXCHANGE ACT AND RULE 10b-5 PROMULGATED
          THEREUNDER AGAINST THE COMPANY AND DEFENDANT DIPP

       233.    Plaintiff repeats and realleges the allegations set forth above as though fully set

forth herein. This claim is asserted against the Company and Defendant Dipp.

       234.    During the Class Period, OvaScience and Defendant Dipp carried out a plan,

scheme and course of conduct which was intended to and, throughout the Class Period, did: (a)

deceive the investing public, Plaintiff, and other Class members, as alleged herein; (b) artificially

inflate and maintain the market price of OvaScience publicly traded common stock; and (c) cause

Plaintiff and other members of the Class to purchase OvaScience publicly traded common stock

at artificially inflated prices. In furtherance of this unlawful scheme, plan, and course of conduct,

OvaScience and Defendant Dipp took the actions set forth herein.

       235.    OvaScience and Defendant Dipp: (a) employed devices, schemes, and artifices to

defraud; (a) made untrue statements of material fact and/or omitted to state material facts necessary

to make the statements not misleading; and (c) engaged in acts, practices, and a course of business

which operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort

to maintain artificially high market prices for the Company’s securities in violation of Section

10(b) of the Exchange Act and Rule 10b-5. OvaScience and Defendant Dipp are sued as primary

participants in the wrongful and illegal conduct charged herein. Defendant Dipp is also sued as a

controlling person of OvaScience, as alleged below.

       236.    In addition to the duties of full disclosure imposed on OvaScience and Defendant

Dipp as a result of their making affirmative statements and reports, or participating in the making

of affirmative statements and reports to the investing public, they each had a duty to promptly

disseminate truthful information that would be material to investors in compliance with the

integrated disclosure provisions of the SEC as embodied in SEC Regulation S-X (17 C.F.R.
                                               - 95 -
       Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 100 of 107




§210.01, et seq.) and S-K (17 C.F.R. §229.10, et seq.) and other SEC regulations, including

accurate and truthful information with respect to the Company’s operations, sales, financial

condition, and operational performance so that the market price of the Company’s publicly traded

common stock would be based on truthful, complete, and accurate information.

       237.    OvaScience and Defendant Dipp, individually and in concert, directly and

indirectly, by the use, means, or instrumentalities of interstate commerce and/or of the mails,

engaged and participated in a continuous course of conduct to conceal adverse material

information regarding, among other things, true number of AUGMENT treatment cycles the

Company had performed and the Company’s success in globalizing and commercializing

AUGMENT, as specified herein.

       238.    OvaScience and Defendant Dipp employed devices, schemes, and artifices to

defraud, while in possession of material adverse non-public information and engaged in acts,

practices, and a course of conduct as alleged herein in an effort to assure investors of OvaScience’s

value, performance, financial growth, and commercial viability of their core treatment, which

included, among other things, the making of, or the participation in the making of, untrue

statements of material facts about the true number of AUGMENT treatment cycles the Company

had performed and the Company’s success in globalizing and commercializing AUGMENT and

omitting to state material facts necessary to make the statements not misleading in light of the

circumstances under which they were made, as set forth more particularly herein, and engaged in

transactions, practices, and a course of business which operated as a fraud and deceit upon the

purchasers of OvaScience common stock during the Class Period.

       239.    Defendant Dipp’s primary liability arises from the following facts, among others:

(a) Defendant Dipp was a high-level executive at the Company during the Class Period; (b)


                                               - 96 -
       Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 101 of 107




Defendant Dipp, by virtue of her responsibilities and activities as a senior executive officer, was

privy to, and participated in, the creation, development, and reporting of the Company’s sales,

marketing, projections, and/or reports; (c) Defendant Dipp enjoyed significant personal contact

and familiarity with, was advised of, and had access to other members of the Company’s

management team, internal reports, and other data and information about the true number of

AUGMENT treatment cycles the Company had performed and the Company’s success in

globalizing and commercializing AUGMENT at all relevant times; and (d) Defendant Dipp was

aware of the Company’s dissemination of information to the investing public which she knew or

recklessly disregarded was materially false and misleading.

       240.    OvaScience and Defendant Dipp had actual knowledge of the misrepresentations

and omissions of material facts set forth herein, or acted with severely reckless disregard for the

truth, in that they failed to ascertain and disclose such facts, even though such facts were available

to them. OvaScience and Defendant Dipp’s material misrepresentations and/or omissions were

made knowingly or with deliberate recklessness and for the purpose and effect of concealing

adverse information regarding the Company from the investing public and supporting the

artificially inflated price of its securities. As demonstrated by Defendant Dipp’s misstatements

and omissions throughout the Class Period, Defendant Dipp, if she did not have actual knowledge

of the misrepresentations and omissions alleged, was reckless in failing to obtain such knowledge

by deliberately refraining from taking those steps necessary to discover whether those statements

were false or misleading.

       241.    As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of OvaScience common

stock was artificially inflated during the Class Period. In ignorance of the fact that the market


                                                - 97 -
       Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 102 of 107




price of OvaScience publicly traded common stock was artificially inflated, and relying directly

or indirectly on the false and misleading statements made by OvaScience and Defendant Dipp, or

upon the integrity of the market in which the stock traded, and/or on the absence of material

adverse information that was known to, or disregarded with deliberate recklessness by,

OvaScience and Defendant Dipp during the Class Period, Plaintiff and other members of the Class

acquired OvaScience publicly traded common stock during the Class Period at artificially high

prices and were damaged thereby, as evidenced by, among others, the stock price declines

referenced above.

       242.    At the time of said misrepresentations and omissions, Plaintiff and other members

of the Class were ignorant of their falsity and believed them to be true. Had Plaintiff and the other

members of the Class and the marketplace known of the true number of AUGMENT treatment

cycles the Company had performed and the Company’s success in globalizing and

commercializing AUGMENT, which were not disclosed by OvaScience and Defendant Dipp,

Plaintiff and other members of the Class would not have purchased or otherwise acquired their

OvaScience publicly traded common stock during the Class Period; or, if they had purchased or

otherwise acquired such during the Class Period, they would not have done so at the artificially

inflated prices which they paid.

       243.    By virtue of the foregoing, OvaScience and Defendant Dipp have violated Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

       244.    As a direct and proximate result of OvaScience and Defendant Dipp’s wrongful

conduct, Plaintiff and other members of the Class suffered damages in connection with their

respective purchases and sales of the Company’s publicly traded common stock during the Class




                                               - 98 -
       Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 103 of 107




Period, as evidenced by the stock price declines discussed above, when the artificial inflation was

removed from the price of OvaScience stock.

                                            COUNT II

               FOR VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE
              ACT AGAINST DEFENDANT DIPP AND DEFENDANT YOUNG

       245.    Plaintiff repeats and realleges the allegations set forth above as though fully set

forth herein. This claim is asserted against Defendants Dipp and Young.

       246.    Defendants Dipp and Young acted as controlling persons of OvaScience within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions with the Company, participation in, and/or awareness of, the Company’s operations

and/or intimate knowledge of the Company’s fraudulent practices and the Company’s actual

results and future prospects, Defendants Dipp and Young had the power to influence and control,

and did influence and control, directly or indirectly, the decision making of the Company,

including the content and dissemination of the various statements which Plaintiff contends are

false and misleading. Defendants Dipp and Young were provided with, or had unlimited access

to, copies of the Company’s reports, press releases, public filings, and other statements alleged by

Plaintiff to be misleading prior to and/or shortly after these statements were issued and had the

ability to prevent the issuance of the statements or cause the statements to be corrected.

       247.    In addition, Defendants Dipp and Young had direct involvement in the day-to-day

operations of the Company and, therefore, are presumed to have had the power to control or

influence the particular transactions giving rise to the securities violations as alleged herein and

exercised the same.

       248.    As set forth above, OvaScience and Defendant Dipp violated Section 10(b) and

Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their controlling

                                               - 99 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 104 of 107




positions, Defendants Dipp and Young are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Defendants Dipp’s and Young’s wrongful conduct, Plaintiff

and other members of the Class suffered damages in connection with their purchases of the

Company’s publicly traded common stock during the Class Period, as evidenced by the stock price

declines discussed above, when the artificial inflation was removed from the price of OvaScience

stock.

                                   COUNT III
                FOR VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE
                    ACT AGAINST THE LONGWOOD DEFENDANTS

         249.   Plaintiff repeats and realleges the allegations set forth above as though fully set

forth herein. This claim is asserted against the Longwood Defendants.

         250.   The Longwood Defendants acted as controlling persons of Defendants Dipp and

OvaScience within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue

of their high-level official and de facto positions with the Company, participation in, and/or

awareness of, the Company’s operations and/or intimate knowledge of the Company’s fraudulent

practices and the Company’s actual results and future prospects, the Longwood Defendants had

the power to influence and control, and did influence and control, directly or indirectly, the

decision making of Defendants Dipp and OvaScience, including the content and dissemination of

the various statements which Plaintiff contends are false and misleading.          The Longwood

Defendants were provided with, or had unlimited access to, copies of the Company’s reports, press

releases, public filings, and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.




                                              - 100 -
         Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 105 of 107




         251.   At all relevant times, moreover, Defendants Aldrich and Dipp remained as

founders, general partners, members, and/or control persons of Longwood Fund while

simultaneously acting as the highest officers and directors of OvaScience and implementing the

violations of Section 10(b) and Rule 10b-5 as alleged in this Complaint.

         252.   In addition, the Longwood Defendants had direct involvement in the day-to-day

operations of the Company and, therefore, are presumed to have had the power to control or

influence the particular transactions giving rise to the securities violations as alleged herein and

exercised the same.

         253.   As set forth above, Defendants OvaScience and Dipp violated Section 10(b) and

Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their positions

of control, the Longwood Defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of the wrongful conduct by the Longwood Defendants, Plaintiff

and other members of the Class suffered damages in connection with their purchases of the

Company’s publicly traded common stock during the Class Period, as evidenced by the stock price

declines discussed above, when the artificial inflation was removed from the price of OvaScience

stock.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on its own behalf and on behalf of the Class, prays for relief and

judgment, as follows:

                A.      Declaring that this action is a proper class action and certifying Plaintiff as

Class representative pursuant to Rule 23 of the Federal Rules of Civil Procedure and Lead Counsel

as Class Counsel for the proposed Class;




                                                - 101 -
       Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 106 of 107




               B.      Awarding compensatory damages in favor of Plaintiff and other Class

members against Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

               C.      Awarding Plaintiff and the Class their reasonable costs and expenses

incurred in this action, including attorneys’ fees and expert fees; and

               D.      Such other and further relief as the Court deems appropriate.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

 DATED: December 10, 2019                     ROBBINS GELLER RUDMAN
                                               & DOWD LLP




                                                            STEPHEN R. ASTLEY
                                              JACK REISE (pro hac vice)
                                              STEPHEN R. ASTLEY (pro hac vice)
                                              ELIZABETH A. SHONSON (pro hac vice)
                                              SABRINA E. TIRABASSI (pro hac vice)
                                              120 East Palmetto Park Road, Suite 500
                                              Boca Raton, FL 33432
                                              Telephone: 561/750-3000
                                              561/750-3364 (fax)
                                              jreise@rgrdlaw.com
                                              sastley@rgrdlaw.com
                                              eshonson@rgrdlaw.com
                                              stirabassi@rgrdlaw.com

                                              ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                              TRIG R. SMITH
                                              655 West Broadway, Suite 1900
                                              San Diego, CA 92101
                                              Telephone: 619/231-1058
                                              619/231-7423 (fax)
                                              trigs@rgrdlaw.com
                                              Lead Counsel for Plaintiff


                                               - 102 -
       Case 1:17-cv-10511-IT Document 140 Filed 06/29/21 Page 107 of 107




                                            LAW OFFICE OF ALAN L. KOVACS
                                            ALAN L. KOVACS (BBO #278240)
                                            257 Dedham Street
                                            Newton, MA 02461
                                            Telephone: 617/964-1177
                                            617/332-1223 (fax)
                                            alankovacs@yahoo.com
                                            Local Counsel for Plaintiff

                                            CRIDEN & LOVE, P.A.
                                            MICHAEL E. CRIDEN
                                            7301 SW 57th Court, Suite 515
                                            South Miami, FL 33143
                                            Telephone: 305/357-9000
                                            305/357-9050 (fax)
                                            Additional Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

       I, Jack Reise, hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing and

papers copies will be sent to those indicated as non-registered participants on December 10, 2019.




                                                          STEPHEN R. ASTLEY




                                             - 103 -
